Exhibit 10.1








AMENDED AND RESTATED
ASSET PURCHASE AGREEMENT



BY AND AMONG



SUPERFLY ADVERTISING, INC., A DELAWARE CORPORATION F/K/A MORLEX, INC.,
AND ITS WHOLLY-OWNED SUBSIDIARY, SUPERFLY ADVERTISING, INC.,
AN INDIANA CORPORATION


AND


COMMERCE PLANET, INC., A UTAH CORPORATION,
LEGACY MEDIA LLC, A CALIFORNIA LIMITED LIABILITY COMPANY, AND
CONSUMER LOYALTY GROUP LLC, A CALIFORNIA LIMITED LIABILITY COMPANY



DATED AS OF DECEMBER 16, 2008









--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page

  ARTICLE I DEFINITIONS 2   Section 1.1. Definitions. 2 Section 1.2. Other
Definitions. 6   ARTICLE II PURCHASE AND SALE 8   Section 2.1. Agreement to
Purchase and Sell. 8 Section 2.2. Assets. 8 Section 2.3. Excluded Assets. 9
Section 2.4. Assumed Liabilities. 10 Section 2.5. Excluded Liabilities. 10  
ARTICLE III PURCHASE PRICE; ALLOCATIONS 12   Section 3.1. Purchase Price. 12
Section 3.2. Allocation of Purchase Price. 13 Section 3.3. Allocation of Certain
Items. 13   ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PARENT AND SELLERS
14   Section 4.1. Organization. 14 Section 4.2. Authorization; Enforceability;
Ownership. 14 Section 4.3. Absence of Restrictions and Conflicts. 14 Section
4.4. Real Property. 15 Section 4.5. Title to Assets; Related Matters. 15 Section
4.6. Financial Statements. 16 Section 4.7. Accounts Receivable; Indebtedness. 17
Section 4.8. No Undisclosed Liabilities. 17 Section 4.9. Absence of Certain
Changes. 17 Section 4.10. Legal Proceedings. 17 Section 4.11. Compliance with
Law. 18 Section 4.12. Seller Contracts. 18 Section 4.13. Insurance Policies. 20
Section 4.14. Environmental, Health and Safety Matters. 21 Section 4.15.
Intellectual Property. 21 Section 4.16. Transactions with Affiliates. 22 Section
4.17. Customer and Supplier Relations. 23 Section 4.18. Employee Matters. 23
Section 4.19. Permits. 24 Section 4.20. Brokers, Finders and Investment Bankers.
24 Section 4.21. Taxes. 24

--------------------------------------------------------------------------------



Section 4.22. Ethical Practices. 26 Section 4.23. Privacy Laws; FTC. 26 Section
4.24. Vote Required. 26 Section 4.25. No Dissenter’s Rights. 27 Section 4.26.
Parent Public Filings. 27 Section 4.27. Associated Liabilities 26 Section 4.28.
Disclosure. 27   ARTICLE V REPRESENTATIONS AND WARRANTIES OF SUPERFLY PARENT and
PURCHASER 28   Section 5.1. Organization. 28 Section 5.2. Authorization. 28
Section 5.3. Absence of Restrictions and Conflicts. 28 Section 5.4. Superfly
Parent Public Filings. 29 Section 5.5. Brokers, Finders and Investment Bankers.
29   ARTICLE VI THE LOAN 29   Section 6.1. Loan. 29 Section 6.2. Note. 29
Section 6.3. Guaranty; Pledge Agreement. 30   ARTICLE VII CERTAIN COVENANTS AND
AGREEMENTS 30   Section 7.1. Conduct of Business of the Sellers. 30 Section 7.2.
Inspection and Access to Information. 33 Section 7.3. Notices of Certain Events.
34 Section 7.4. No Solicitation of Transactions. 34 Section 7.5. Reasonable
Efforts; Further Assurances; Cooperation. 35 Section 7.6. Consents. 36 Section
7.7. Public Announcements. 36 Section 7.8. Supplements to Schedules. 37 Section
7.9. Insurance. 37 Section 7.10. Non-Competition and Confidentiality. 37 Section
7.11. Risk of Loss. 39 Section 7.12. Name Change. 40 Section 7.13. Employment
Agreements with Key Employees. 40 Section 7.14. Registration of Shares;
Distribution to Parent Shareholders. 40 Section 7.15. Shareholder Consents. 40
Section 7.16. Audited Financial Statements; Financial Data. 41 Section 7.17.
Exhibits. 41 Section 7.18. FTC Proceedings 41 Section 7.19. Issuance of Parent
Common Stock to Superfly Parent/Conversion of Note 41   ARTICLE VIII TAX and
employee MATTERS 42

--------------------------------------------------------------------------------



Section 8.1. Tax Cooperation. 42 Section 8.2. Transfer Taxes. 42 Section 8.3.
Employees. 42   ARTICLE IX CONDITIONS TO CLOSING 43   Section 9.1. Conditions to
Each Party’s Obligations. 43 Section 9.2. Conditions to Obligations of the
Purchaser. 43 Section 9.3. Conditions to Obligations of the Sellers and Parent.
46   ARTICLE X CLOSING 47   ARTICLE XI termination 47 Section 11.1. Termination.
47 Section 11.2. Effect of Termination. 48   ARTICLE XII INDEMNIFICATION 50  
Section 12.1. Indemnification Obligations of the Sellers and the Parent. 50
Section 12.2. Indemnification Obligations of the Purchaser. 51 Section 12.3.
Indemnification Procedure. 52 Section 12.4. Claims Period. 54 Section 12.5.
Reliance 54 Section 12.6. Payment of Claims; Right of Set-off. 54   ARTICLE XIII
MISCELLANEOUS PROVISIONS 55   Section 13.1. Notices. 55 Section 13.2. Schedules
and Exhibits. 56 Section 13.3. Assignment; Successors in Interest. 56 Section
13.4. Number; Gender. 56 Section 13.5. Captions. 56 Section 13.6. Controlling
Law; Amendment. 56 Section 13.7. Consent to Jurisdiction, Etc. 56 Section 13.8.
WAIVER OF JURY TRIAL. 57 Section 13.9. Severability. 57 Section 13.10.
Counterparts; Electronic Signatures. 57 Section 13.11. Enforcement of Certain
Rights. 57 Section 13.12. Waiver. 58 Section 13.13. Integration. 58 Section
13.14. Cooperation Following the Closing. 58 Section 13.15. Transaction Costs.
58 Section 13.16. Interpretation; Construction. 58

Signatures
Exhibits
Schedules

--------------------------------------------------------------------------------



LIST OF EXHIBITS

Exhibit A Form of Voting Agreement Exhibit B Note, Guaranty and Pledge Agreement
Exhibit C Form of Employment Agreement Exhibit D Form of Registration Rights
Agreement Exhibit E Form of Bill of Sale Exhibit F Form of Assignment and
Assumption Agreement Exhibit G Form of Intellectual Property Assignment Exhibit
H Form of Escrow Agreement

LIST OF SCHEDULES

Schedule 2.2(a) Interests in Real Property Schedule 2.2(b) Tangible Assets
Schedule 2.2(c) Assumed Contracts Schedule 2.2(i) Permits Schedule 2.2(l)
Transferred Insurance Policies Schedule 2.3 Non-Transferable Permits Schedule
2.4 Associated Liabilities Schedule 4.1 Qualifications to Do Business Schedule
4.3 Governmental Entity Consents Schedule 4.4 Leased Real Property Schedule 4.5
Title to Assets Schedule 4.6 Financial Statements Schedule 4.7 Accounts
Receivable; Indebtedness Schedule 4.8 Undisclosed Liabilities Schedule 4.9
Certain Changes Schedule 4.10(a) Legal Proceedings Schedule 4.10(b) Criminal
Sanctions, etc. Schedule 4.11 Compliance with Law Schedule 4.12(a) Seller
Contracts Schedule 4.12(b) Contract Consents Schedule 4.13(a) Insurance Policies
Schedule 4.13(b) Contracts with Insurance Requirements Schedule 4.14
Environmental, Health and Safety Matters Schedule 4.15 Intellectual Property
Rights Schedule 4.16 Transactions with Affiliates Schedule 4.17(a) Customer
Relations Schedule 4.17(b) Supplier Relations Schedule 4.19 Permits Schedule
4.20 Brokers, Finders and Investment Bankers Employed by the Parent or any
Seller Schedule 4.21 Taxable Years Audited and Assessments Schedule 4.21 (c) Tax
Years with Audited Returns Schedule 4.23 Privacy Laws; FTC Schedule 4.26 Parent
Public Filings Schedule 6.2 Pledged Accounts Schedule 7.13 Key Employees
Schedule 7.18 Stipulated Order for Permanent Injunction and Settlement of Claims
for Monetary Relief Schedule 9.2(h) Consents

--------------------------------------------------------------------------------



AMENDED AND RESTATED ASSET PURCHASE AGREEMENT

THIS AMENDED AND RESTATED ASSET PURCHASE AGREEMENT (this “Agreement”), dated as
of December 16, 2008, is made and entered into by and among Superfly
Advertising, Inc., a Delaware corporation f/k/a Morlex, Inc. (the “Superfly
Parent”), Superfly Advertising, Inc., an Indiana corporation, and a wholly-owned
subsidiary of Superfly Parent (the “Purchaser”), Commerce Planet, Inc., a Utah
corporation (the “Parent”), Legacy Media LLC, a California limited liability
company and wholly-owned subsidiary of the Parent (“Legacy”), and Consumer
Loyalty Group, LLC, a California limited liability company and wholly-owned
subsidiary of the Parent (“CLG” and collectively with Legacy, the
“Sellers”).  Legacy and CLG are sometimes individually referred to herein as
“Seller” and collectively as the “Sellers.”  Superfly Parent, the Purchaser, the
Parent, Legacy and CLG are sometimes individually referred to herein as a
“Party” and collectively as the “Parties.”

RECITALS

A.        Legacy and CLG are in the business of internet marketing and
advertising.

B.        On September 16, 2008, the Parties entered into an asset purchase
agreement (the “Prior Agreement”) pursuant to which the Sellers proposed to sell
to the Purchaser, and the Purchaser proposed to purchase from the Sellers,
certain assets used or held for use by the Sellers in the conduct of the
Business as a going concern, and the Purchaser proposed to assume certain of the
liabilities and obligations of the Sellers, all as more fully set forth in the
Prior Agreement and this Agreement (the “Acquisition”).

C.        The Parties desire to amend and restate in its entirety the Prior
Agreement and enter into this Agreement all upon the terms and conditions
hereinafter set forth.  Upon execution of this Agreement, the Parties agree that
the Prior Agreement shall no longer be of any force or effect.

D.        As an inducement and condition to the willingness of Purchaser and
Superfly Parent to enter into this Agreement, certain shareholders of Parent
(each, a “Voting Agreement Shareholder” and collectively, the “Voting Agreement
Shareholders”), representing in the aggregate approximately 35% of the issued
and outstanding shares of common stock, par value $0.001 per share, of the
Parent (the “Parent Common Stock”), have entered into a Voting Agreement, dated
as of the date hereof, with Superfly Parent (the “Voting Agreement”), pursuant
to which each Voting Agreement Shareholder has agreed, among other things, to
vote such Voting Agreement Shareholder’s shares of Parent Common Stock in favor
of approval of this Agreement, the Acquisition and the transactions contemplated
hereby, upon the terms and subject to the conditions set forth in the Voting
Agreement.  A form of the Voting Agreement is attached hereto as Exhibit A.

D.        The Parties desire to make certain representations, warranties and
agreements in connection with the Acquisition.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, the Parties agree as
follows:

--------------------------------------------------------------------------------



ARTICLE I
DEFINITIONS

Section 1.1.       Definitions.

The following Terms, as used herein, have the following meanings:

“Affiliate” means, with respect to any Person, (i) a director or officer of such
person, or a shareholder owning 5% or more of the outstanding voting securities
of such person, (ii) a spouse, parent, sibling or descendant of such person (or
spouse, parent, sibling or descendant of any director or executive officer of
such Persons), and (iii) any other Person directly or indirectly controlling,
controlled by, or under common control with such other Person.  For purposes of
this definition, “control,” when used with respect to any specified Person,
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

“Business” means the business of internet marketing and advertising conducted by
the Sellers, but excluding e-commerce.

“Business Day” means any day except Saturday, Sunday or any day on which banks
are generally not open for business in the City of New York.

“Code” means the Internal Revenue Code of 1986, as amended.

“Contract” means any written or oral contract, loan or credit agreement, note,
bond, mortgage, indenture, lease, sublease, understanding, purchase order or
other agreement, instrument, concession, franchise or license.

“EBITDA” means for any given period, an amount equal to (a) the net income of
the Business for that period; plus (b) the total of the interest, tax,
depreciation and amortization expenses used in computing net income of the
Business for that period as determined in accordance with GAAP.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FTC” means the Federal Trade Commission.

“GAAP” means generally accepted accounting principles employed in the United
States.

“Governmental Entity” means any federal, state or local or foreign government or
any court, administrative or regulatory agency or commission or other
governmental authority or agency, domestic or foreign.

2

--------------------------------------------------------------------------------



“Hazardous Materials” mean any waste, pollutant, contaminant, hazardous
substance, toxic, ignitable, reactive or corrosive substance, hazardous waste,
special waste, industrial substance, by-product, process intermediate product or
waste, petroleum or petroleum-derived substance or waste, chemical liquids or
solids, liquid or gaseous products or any constituent of any such substance or
waste, the use, handling or disposal of which by the Parent or any Seller is in
any way governed by or subject to any applicable Environmental Law.

“Indebtedness” means indebtedness for borrowed money, reimbursement obligations
with respect to letters of credit and similar instruments, obligations incurred,
issued or assumed as the deferred purchase price of property or services (other
than accounts payable incurred in the ordinary course of business consistent
with past practice), obligations under leases that are or should be capitalized
under GAAP, obligations of others secured (or, for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be so secured)
by any Liens on the Assets and obligations in respect of guarantees of any of
the foregoing or other agreement to maintain any financial statement condition
of another Person, in each case, whether or not matured, liquidated, fixed, or
contingent, and without duplication.  The term “Indebtedness” shall mean the
amount required to retire such Indebtedness on the date in question and includes
all principal, interest, fees, expenses, prepayment penalties and other similar
obligations owed in respect of any outstanding Indebtedness.

“Intellectual Property Right” means all Copyrights, Patents, Know-How,
Trademarks and other intellectual or proprietary rights or property and the
rights to obtain renewals, extensions, continuations or similar legal
protections.  For purposes of this definition “Copyrights” shall mean registered
or unregistered claims of copyright, assignments of copyright, design rights,
rights to mask works and database rights, and registrations and applications for
registration of any of the foregoing; “Know-How” shall mean methods, devices,
technology, software, trade secrets, designs, drawings, know-how, show-how,
technical and training manuals and documentation, contact information, book of
business, franchises, customer lists, client lists, instructions, marketing
materials, advertising records, research records, sales and promotional
materials, files, correspondences, reports, records  and other proprietary
information, including proprietary processes, procedure, designs and formulae,
and invention disclosures and rights in inventions; “Patents” shall mean United
States patents and United States patent applications, continuations,
continuations-in-part, divisions, reissues, re-exam certificate, extensions, and
foreign counterparts of such patents and related items; and “Trademarks” shall
mean (i) United States registered trademarks and United States registered
service marks, applications for registration of such trademarks and service
marks, renewal registrations and applications for renewal registrations,
extensions and foreign counterparts of such registered trademarks, registered
service marks and related items; (ii) unregistered trademarks and service marks;
(iii) corporate names, business names, logos, fictitious business names, and
trade names, whether registered or unregistered; and (iv) internet domain names
and associated addresses and URLs.

“IRS” means the Internal Revenue Service of the United States.

3

--------------------------------------------------------------------------------



“Knowledge” of any Person means (a) the actual knowledge of such Person or its
officers and directors and (b) that knowledge which should have been acquired by
such Person or its officers and directors after making such due inquiry and
exercising such due diligence as a prudent businessperson would have made or
exercised in the management of his or her business affairs, including due
inquiry of those officers, directors and key employees of such Person who could
reasonably be expected to have actual knowledge of the matters in question.

“Law” means any law (both common and statutory law and civil and criminal law),
treaty, convention, rule, directive, legislation, ordinance, regulatory code
(including, without limitation, statutory instruments, guidance notes,
circulars, directives, decisions, rules and regulations) or similar provision
having the force of law or an Order of any Governmental Entity or any self
regulatory organization.

“Liability” means any actual or potential liability or obligation (including as
related to Taxes), whether known or unknown, asserted or unasserted, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated and whether due or
to become due, regardless of when asserted.

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, or encumbrance of any kind in respect of such
property or asset.  For the purposes of this Agreement, a Person shall be deemed
to own subject to a Lien any property or asset which it has acquired or holds
subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement relating to such
property or asset.

“Material Adverse Effect” means any state of facts, change, event, effect or
occurrence that, individually or in the aggregate, is or could be reasonably
likely to be materially adverse to the condition (financial or otherwise),
results of operations, prospects, properties, assets or liabilities (including,
without limitation, contingent liabilities) of the Business, the Assets or the
Assumed Liabilities taken as a whole.  A Material Adverse Effect shall also
include any state of facts, change, event or occurrence that shall have occurred
or been threatened that (when taken together with all other adverse state of
facts, changes, events, effects or occurrences that have occurred or been
threatened) is or could be reasonably likely to prevent or materially delay the
performance by a Party of any of their respective obligations under this
Agreement or the consummation of the transactions contemplated hereby; provided
that the term “Material Adverse Effect” shall not include any change arising
from the following events, but only to the extent not disproportionately
affecting the Business (a) changes in the United States or foreign economies or
securities markets in general, any state, province or locality in which any
Party (or any subsidiaries of such Party) conducts business or a Party’s
industry in general, (b) changes in any law, regulation, rule, ordinance,
policy, mandate, guideline or other requirement of any governmental authority
(including changes in interpretations of any of the foregoing by courts or
government entities, agencies or authorities), (c) any adverse change in or
effect on the business of a Party that is cured in all material respects before
the Closing Date, (d) changes in GAAP, or (e) acts of war, major hostilities or
terrorism.

4

--------------------------------------------------------------------------------



“Orders” means judgments, writs, decrees, compliance agreements, injunctions or
judicial or administrative orders and legally binding determinations of any
Governmental Entity or arbitrator.

“Parent Articles” shall mean the articles of incorporation of Parent, as
amended, as on file with the Division of Corporations and Commercial Code of the
State of Utah and in effect as of the date of this Agreement.

“Parent Bylaws” shall mean the bylaws of Parent as amended to date.

“Permits” means all permits, licenses, authorizations, filings or registrations,
franchises, approvals, certificates, exemptions, variances and similar rights
obtained, or required to be obtained, from Governmental Entities.

“Permitted Liens” means (a) Liens for Taxes not yet due and payable,
(b) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and repairmen incurred in the ordinary course of business consistent
with past practice and not yet delinquent and (c) zoning, building, or other
restrictions, variances, covenants, rights of way, encumbrances, easements and
other minor irregularities in title, none of which, individually or in the
aggregate, (i) interfere in any material respect with the present use of or
occupancy of such parcel by the Parent or any Seller, (ii) have more than an
immaterial effect on the value thereof or their use or (iii) would impair the
ability of such parcel to be sold for their present use.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date.

“Proceedings” means actions, suits, claims, reviews, and investigations and
legal, administrative or arbitration proceedings.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller Employee Benefit Plan” means each plan, fund, program, agreement or
arrangement (a) with respect to which either Seller or Parent has any liability,
whether actual or contingent, direct or indirect covering the employees of the
Business and (b) which provide employee benefits or for the remuneration, direct
or indirect, of employees, former employees, directors, officers, consultants,
independent contractors, contingent workers or leased employees of the Business
that together with the Parent or any Seller would be a single employer within
the meaning of Section 414 of the Code (whether written or oral), including,
without limitation, each “welfare” plan (within the meaning of Section 3(1) of
ERISA) and each “pension” plan (within the meaning of Section 3(2) of ERISA).

5

--------------------------------------------------------------------------------



“Taxes” means all taxes, assessments, charges, duties, fees, levies or other
governmental charges (including interest, penalties or additions associated
therewith), including income, franchise, capital stock, real property, personal
property, tangible, withholding, employment, payroll, social security, social
contribution, unemployment compensation, disability, transfer, sales, use,
excise, gross receipts, value-added and all other taxes of any kind imposed by
any Governmental Entity, whether disputed or not, and any charges, interest or
penalties imposed by any Governmental Entity.

“Tax Return” shall mean any report, return, declaration or other information
required to be supplied to a Governmental Entity in connection with Taxes,
including estimated returns and reports of every kind with respect to Taxes.

“Utah Act” shall mean the Utah Revised Business Corporation Act.

Section 1.2.       Other Definitions.

Each of the following terms is defined in the Section set forth opposite such
term:

Terms

Section

  Acquisition Recitals Agreement Preamble Ancillary Documents 4.2(a) Assets 2.1
Assignment and Assumption Agreement 9.2(g)(ii) Associated Liabilities 2.4(b)
Assumed Contracts 2.2(c) Assumed Liabilities 2.4(b) Audited Financial Statements
4.6(b) Bill of Sale 9.2(g)(i) Cash 3.1 Channel Marketing 2.3(g) Claims Period
12.4 CLG Preamble Closing Article X Closing Date Article X Closing Payment
3.1(b) Customers 4.17(a) Deposit 3.1(b) Installment Payment(s) 3.1(b) Employment
Agreement 7.13 Employment Agreements 7.13 Escrow Agent 3.1(b) Escrow Agreement
3.1(b) Excluded Assets 2.3 Excluded Liabilities 2.5 Financial Statements 4.6(b)

6

--------------------------------------------------------------------------------



FTC Claims 12.1(h) Governmental Approvals 4.19 Guaranty 6.3 Indemnified Party
12.3(a) Indemnifying Party 12.3(a) Interim Balance Sheet 4.6(a) Intellectual
Property Assignment Agreement 9.2(g)(iii) Key Employees 7.13 Leased Real
Property 4.4(a) Legacy Preamble Loan 6.1 Material Contracts 4.12(c)
Non-Assignable Contracts 7.6 Non-Compete Period 7.10 Note 6.2 Note Amount
11.2(a) Owned Real Property 4.4(a) Parent Preamble Parent Board 7.15 Parent
Common Stock Recital C Parent Termination Fee 11.2(b) Parties Preamble Party
Preamble Pledged Accounts 6.2 Pledge Agreement 6.3 Purchase Price 3.1 Purchaser
Preamble Purchaser Common Stock 3.1 Purchaser Indemnified Parties 12.1 Purchaser
Losses 12.1 Purchaser Representative(s) 7.1 Purchaser Termination Fee 11.2(c)
SEC 7.1(s) Seller Preamble Seller Indemnified Parties 12.2 Seller Losses 12.2
Sellers Preamble Shareholder Consents 4.24 Shares 3.1 Signing Payment 3.1(b)
Superfly Parent Preamble Suppliers 4.17(b) Termination Date 11.1 Termination
Shares 11.2(c)(x)(B) Transfer Taxes 8.2 Transferred Insurance Policies 2.2(n)

7

--------------------------------------------------------------------------------



Unaudited Balance Sheet 4.6 Unaudited Balance Sheet Date 4.5 Unaudited Financial
Statements 4.6 Voting Agreement Recital C Voting Shareholder(s) Recital C Yearly
Financial Statements 4.6

ARTICLE II
PURCHASE AND SALE

Section 2.1.       Agreement to Purchase and Sell.

Subject to the terms and conditions of this Agreement, at the Closing and except
for the Excluded Assets, each Seller shall grant, sell, assign, transfer and
deliver to the Purchaser, and the Purchaser shall purchase and acquire from each
Seller, all right, title and interest of the Sellers in, to and under the
assets, properties and business, of every kind and description, wherever
located, real, personal or mixed, tangible or intangible, owned or held for use
or used in the conduct of the Business by the Sellers (which assets, properties
and rights are collectively referred to in this Agreement as the “Assets”), free
and clear of all Liens, other than Permitted Liens, and the Purchaser will
assume the Assumed Liabilities (as hereinafter defined).

Section 2.2.       Assets.

Except as otherwise expressly set forth in Section 2.3, the Assets shall
include, without limitation, the following assets, properties and rights of each
Seller as of the close of business on the Closing Date:

(a)                     all leases of, easements upon or options for easements
upon, and other interests in, real property solely or primarily used in
connection with the Business, as set forth on Schedule 2.2(a);

(b)                     all furniture, fixtures, equipment, inventory, computer
hardware, and all other tangible assets and personal property, which is used or
held for use in the operation of the Business, including as set forth on
Schedule 2.2(b);

(c)                     the Contracts and Contract rights of the Sellers with
respect to the Business set forth on Schedule 2.2(c) (collectively, the “Assumed
Contracts”);

(d)                     all deposits, advances, pre-paid expenses and credits
relating to the Business;

(e)                     all Intellectual  Property Rights relating to the
Business, including without limitation the names “Legacy Media,” “Consumer
Loyalty Group” and any similar name or a name containing similar terms;

(f)                     all goodwill and going concern value of the Business;

(g)                     except with respect to defenses available in respect of
any Excluded Liabilities, all rights to causes of action, lawsuits, judgments,
claims and demands of any nature available to or being pursued with respect to
the Business, whether arising by way of counterclaim or otherwise;

8

--------------------------------------------------------------------------------



(h)                     all rights in and under all express or implied
guarantees, warranties, representations, covenants, indemnities and similar
rights in favor of the Sellers or otherwise relating to the Business;

(i)                     all Permits, certifications and licenses,
authorizations, accreditations, qualifications, product or service registrations
or similar rights to the extent that they are assignable, including as set forth
on Schedule 2.2(i);

(j)                     all accounts receivable related to the Business;

(k)                     all information, files, correspondence, records (other
than corporate records), data, plans, reports, contracts and recorded Knowledge,
including client and employee files, customer, supplier, price and mailing
lists, manuals, schematics, formulation, and all accounting or other books and
records of the Business in whatever media retained or stored, including, without
limitation, computer programs and disks; and

(l)                     the Insurance policies set forth on Schedule 2.2(l)
(“Transferred Insurance Policies”);

(m)                     all cash and cash equivalents;

(n)                     all of the issued and outstanding shares of capital
stock or equity interests, as applicable, of Proton Laboratories, Inc., a
Washington corporation, owned by Legacy;

(o)                     all rights to pursue Proceedings against merchant
account holders and to receive any and all proceeds from any such Proceeding;
and

(p)                     all other tangible and intangible assets of any kind or
description, wherever located, that are carried on the books of the Business or
which are owned by the Sellers or used or held for use in the operations of the
Business or shown on the Unaudited Balance Sheet that have not been disposed of
by the Business since the Unaudited Balance Sheet Date in the ordinary course of
business in accordance with past practices.

Section 2.3.       Excluded Assets.

Notwithstanding anything to the contrary set forth in this Agreement, the Assets
will not include the following assets, properties and rights of the Parent or
any Seller (collectively, the “Excluded Assets”):

(a)                     all rights of the Sellers under any and all Contracts
that are not Assumed Contracts;

(b)                     any Permit or similar right that by its terms is not
transferable to the Purchaser, including those set forth on Schedule 2.3;

9

--------------------------------------------------------------------------------



(c)                     all refunds or claims for refunds due from federal,
state and local Tax authorities with respect to federal, state and local income
Taxes paid by the Sellers for periods ending on or prior to the Closing Date;

(d)                     any assets of any Seller Employee Benefit Plan;

(e)                     any of the rights of the Sellers under this Agreement;

(f)                     the charter documents of the Sellers, minute book, stock
ledger, Tax Returns, and other constituent records relating to the corporate
organization of the Sellers;

(g)                     all of the issued and outstanding shares of capital
stock or equity interests, as applicable, of Channel Marketing Limited, a
private limited company incorporated under English law (“Channel Marketing”),
owned by CLG;

(h)                     all other tangible and intangible assets of any kind or
description, wherever located, owned by and used solely in connection with the
business of Myflick.com; and

   (i)  assets of the Parent and Sellers not related to the Business.

Section 2.4.       Assumed Liabilities.

(a)                     Anything contained herein to the contrary
notwithstanding, except for the Assumed Liabilities described in Section 2.4(b),
the Purchaser shall not and the Purchaser does not assume any liabilities or
obligations (fixed or contingent, known or unknown, matured or unmatured) of the
Sellers whether or not arising out of or relating to the Assets or the Business
or any other business of the Sellers or Parent, all of which liabilities and
obligations shall, at and after the Closing, remain the exclusive responsibility
of the Sellers (as applicable).

(b)                     Effective as of the close of business on the Closing
Date, the Purchaser will assume and agree to pay, discharge or perform, as
appropriate, only the following Liabilities of Sellers with respect to the
Business: (i) the obligations of the Sellers under the Assumed Contracts and
Permits included in the Assets that relate to the operations of the Business
subsequent to the Closing Date, except to the extent relating to breach or
default under any such Assumed Contract or violation under such Permit by any
Seller prior to the Closing Date; (ii) the accounts payable of the Sellers
arising in the ordinary course of business of the Sellers, consistent with past
practices, that are not related to a breach, default or violation by any Seller,
as set forth in Schedule 2.4; (iii) the Liabilities of the Parent and any Seller
in connection with the Business as set forth in Schedule 2.4 (the “Associated
Liabilities”); and (iv) all Liabilities and obligations arising out of the
operation of the Business by the Purchaser after the Closing Date, except to the
extent specifically included in Excluded Liabilities (collectively, the “Assumed
Liabilities”).

Section 2.5.       Excluded Liabilities.

Specifically, and without in any way limiting the generality of Section 2.4(a),
the Assumed Liabilities will not include, and in no event will the Purchaser
assume, agree to pay, discharge or satisfy, or otherwise have any responsibility
for, any Liability or obligation (together with all other Liabilities of the
Sellers or Parent that are not Assumed Liabilities, the “Excluded Liabilities”):

10

--------------------------------------------------------------------------------



(a)                     owed to any Seller or any Affiliate of any Seller which
was incurred prior to the Closing Date;

(b)                     for any Taxes of any Seller or any Affiliate of any
Seller with respect to any period or portion thereof and any Taxes attributable
to the Assets relating to any period or portion thereof ending on or prior to
the Closing Date (provided, that with respect to any Tax that is imposed on a
periodic basis and is payable for a taxable period that begins before and ends
after the Closing Date, the portion of such Taxes that is payable for the
portion of such taxable period ending on such Closing Date shall be the amount
of such Tax for the entire period (or, in the case of such Taxes determined on
an arrears basis, the amount of such Tax for the preceding period) multiplied by
a fraction, the numerator of which is the number of days in the portion of such
taxable period ending on such Closing Date and the denominator of which is the
number of days in the entire taxable period);

(c)                     for any Indebtedness of any Seller or Parent, or any
Indebtedness otherwise relating to the Business which was incurred prior to the
Closing Date;

(d)                     relating to, resulting from or arising out of (i) claims
made in pending or future suits, actions, investigations or other legal,
governmental or administrative proceedings relating to events which have
occurred, conditions arising, facts and circumstances existing, or the operation
of the Business, prior to the Closing Date, or (ii) claims based on violations
of Law, breach of contract, employment practices, intellectual property matters,
product warranty, product liability, or environmental, health and safety matters
or any other actual or alleged failure of the Parent or any Seller to perform
any obligation, in each case arising out of or relating to events which have
occurred, conditions arising, facts and circumstances existing, goods delivered
or services performed, or the operation of the Business, prior to the Closing,
including without limitation, any claims set forth in Schedules 4.10(a) or 4.11;

(e)                     pertaining to any Excluded Asset;

(f)                     for any Liability or reimbursement obligation to any
third party payor arising out of or relating to the operation of the Business
for periods prior to the Closing Date, other than accounts payable included in
the Assumed Liabilities;

(g)                     relating to, resulting from or arising out of any former
operations of any Seller that have been discontinued or disposed of prior to the
Closing Date;

(h)                     under or relating to any Seller Employee Benefit Plan,
whether or not such Liability or obligation arises prior to or after the Closing
Date;

(i)                     any Liability for any employees of the Business with
respect to the periods prior to the Closing Date, including any wages, salaries
or otherwise, or any Liability for any severance or similar payments for any
employees of the Business;

11

--------------------------------------------------------------------------------



(j)                     of the Parent or any Seller arising or incurred in
connection with the negotiation, preparation and execution of this Agreement and
the transactions contemplated hereby and any fees and expenses of counsel,
accountants, brokers, financial advisors or other experts of the Parent or any
Seller;

(k)                     any Liability related to any Proceeding, including
without limitation, any Proceedings initiated by the FTC, or by a third party in
connection with the activities subject to any such FTC Proceeding;

(l)                     all Liabilities of Parent or any Seller to Issa Gharibeh
whether or not reflected in the Financial Statements; or

(m)                     relating to Channel Marketing.

Such Excluded Liabilities shall include all claims, actions, litigations and
proceedings relating to any or all of the foregoing and all costs and expenses
in connection therewith.

ARTICLE III
PURCHASE PRICE; ALLOCATIONS

Section 3.1.       Purchase Price.

(a)                     The purchase price for the Assets (the “Purchase Price”)
shall be as follows: (i) the payment to the Parent of cash in the amount of
$825,000 (the “Cash”), payable as set forth in Section 3.1(b) below; and
(ii) the issuance to the Parent of 4,500,000 shares (the “Shares”) of common
stock, par value $0.001, of the Purchaser (“Purchaser Common Stock”), which the
Parties agree for purposes of the Agreement shall be valued at $0.75 per share
issuable as set forth in Section 3.1(c) below.  In addition to the foregoing
amount, as consideration for the grant, sale, assignment, transfer and delivery
of the Assets, the Purchaser shall assume and discharge the Assumed Liabilities
as such Assumed Liabilities mature according to their terms.

(b)       The Cash portion of the Purchase Price shall be payable as follows:
(i) $125,000 (the “Deposit”) was paid upon the execution of the Prior Agreement
by the Parties, (ii) $200,000 shall be payable at the Closing by the forgiveness
of all indebtedness of the Parent evidenced by the Loan advanced to the Parent
by or on behalf of Purchaser set forth in Article VI of this Agreement;
(iii) $300,000 less the amount of interest accrued on the Loan as of the Closing
Date (the “Closing Payment”) shall be payable at the Closing by check or the
wire transfer of immediately available U.S. funds to such bank account as shall
be designated in the Escrow Agreement by and between the Parent and Hodgson Russ
LLP, as escrow agent (the “Escrow Agent”), substantially in the form set forth
in Exhibit H (the “Escrow Agreement”); and (iv) $200,000 shall be payable in
equal monthly installments (each, an “Installment Payment” and collectively, the
“Installment Payments”) for 6 months commencing on the last day of the month
following the Closing.

12

--------------------------------------------------------------------------------



(c)       The Shares shall be issuable upon the Closing.  The Shares will be
restricted with appropriate legends and stop transfer orders until such time as
the Shares are eligible to be resold pursuant to an effective registration
statement filed by Superfly Parent in accordance with the terms of the
Registration Rights Agreement, or under the provisions of Rule 144, promulgated
under the Securities Act, as amended; provided however, that 2,250,000 of the
Shares will not be resold, transferred or otherwise distributed by the Parent
until the FTC Proceedings are settled as contemplated by the provisions of
Section 7.18; provided, however, that if the FTC Proceedings are not so settled
on or before six (6) months from the Closing Date, Superfly Parent may demand
the return of all or a portion of such 2,250,000 Shares as a non-exclusive
remedy for indemnification purposes as contemplated by the provisions of Section
12.1(h).  At the Closing, Superfly Parent shall deliver or cause to be delivered
to Superfly Parent’s transfer agent the instruction letter, instructing the
transfer agent to issue the Shares to the Parent effective as of the Closing
Date, and shall cause the transfer agent to have the Shares issued on the
Closing Date.

Section 3.2.       Allocation of Purchase Price.

(a)       Within sixty (60) days following the Closing, the Purchaser shall
prepare and deliver to the Parent, an allocation of the Purchase Price (and all
other capitalized costs) among the Assets and the Assumed Liabilities in
accordance with Code Section 1060 and the U.S. Treasury regulations thereunder
(and any similar provision of state, local or foreign law, as appropriate),
which allocation shall be conclusive and binding on the parties hereto.  

(b)                     The parties shall report, act and file Tax Returns in a
manner consistent with the allocations set forth in clause (a), except as
required by applicable Law.  The Sellers and Parent shall timely and properly
prepare, execute, file and deliver all such documents, forms and other
information as the Purchaser may reasonably request to prepare such allocations.

Section 3.3.       Allocation of Certain Items.

With respect to certain expenses incurred with respect to the Assets in the
operation of the Business, the following allocations will be made between the
Purchaser and the Sellers:

(a)                     Taxes.  Ad valorem property Taxes (or any other Tax that
is imposed on a periodic basis) will be apportioned at the Closing based upon
the number of days in the taxable period before and after the Closing Date and
the amounts set forth in the current Tax bills.

(b)                     Utilities.  Utilities, water and sewer charges will be
apportioned based upon the number of Business Days occurring before and after
the Closing Date during the billing period for each such charge.

Appropriate cash payments by the Purchaser, the Parent or the Sellers, as the
case may require, shall be made hereunder from time to time as soon as
practicable after the facts giving rise to the obligation for such payments are
known in the amounts necessary to give effect to the allocations provided for in
this Section 3.3.

13

--------------------------------------------------------------------------------



ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PARENT AND SELLERS

The Parent and each of the Sellers jointly and severally hereby represent and
warrant to the Purchaser as follows:  

Section 4.1.       Organization.

The Parent is a corporation duly formed and validly existing under the laws of
Utah and has all requisite power and authority to own, lease and operate its
properties and to carry on its business as now being conducted.  Each of Legacy
and CLG is a limited liability company duly formed and validly existing under
the laws of California, and has all requisite power and authority to own, lease
and operate its properties and to carry on its business as now being
conducted.  The Parent has heretofore made available to the Purchaser true,
correct and complete copies of the charter documents of the Parent and each
Seller as currently in effect and the company record books of Parent and each
Seller with respect to actions taken by Parent and each Seller’s board of
directors or applicable governing body, as applicable.  Schedule 4.1 contains a
true and correct list of the jurisdictions in which Parent and each Seller is
qualified or registered to do business, or is required by law to be so
qualified.

Section 4.2.       Authorization; Enforceability; Ownership.

(a)                     Authorization; Enforceability. The Parent and each
Seller has full power and authority to execute and deliver this Agreement and
any other certificate, agreement, document or other instrument to be executed
and delivered by it in connection with the transactions contemplated by this
Agreement (collectively, the “Ancillary Documents”) and to perform its
respective obligations under this Agreement and the Ancillary Documents to which
it is a party and to consummate the transactions contemplated hereby and
thereby.  The execution and delivery of this Agreement and the applicable
Ancillary Documents by Parent and each Seller and the performance by Parent and
each Seller of its obligations hereunder and thereunder and the consummation of
the transactions provided for herein and therein have been duly and validly
authorized by all necessary corporate member or manager action, as applicable,
on the part of Parent and each Seller; provided that, the approval of a
requisite vote or consent of shareholders of the Parent is required in
connection with this Agreement and the transactions contemplated hereby.  This
Agreement has been, and the Ancillary Documents will be as of the Closing Date,
duly executed and delivered by Parent and the Sellers and do or will, as the
case may be, constitute the valid and binding agreements of Parent and the
Sellers, enforceable against Parent and each Seller in accordance with their
respective terms.

(b)                     Ownership.  Parent owns 100% of the issued and
outstanding equity interests in each Seller.  CLG owns 100% of the issued and
outstanding shares of capital stock or equity interests, as applicable, of
Channel Marketing.  Channel Marketing is dormant, and does not own or possess
any assets of the Business.  CLG has no other subsidiaries.  Legacy has no
subsidiaries.

14

--------------------------------------------------------------------------------



Section 4.3.       Absence of Restrictions and Conflicts.

The execution, delivery and performance of this Agreement and the Ancillary
Documents to which it is a party, the consummation of the transactions
contemplated by this Agreement and the Ancillary Documents and the fulfillment
of and compliance with the terms and conditions of this Agreement and the
Ancillary Documents to which it is a party do not or will not, as the case may
be, with the passing of time or the giving of notice or both, violate or
conflict with, constitute a breach of or default under, result in the loss of
any benefit under, permit the acceleration of any obligation under or create in
the Parent or any Seller the right to terminate, modify or cancel, or otherwise
require any action, consent, approval, order, authorization, registration,
declaration or filing with respect to (a) any term or provision of the charter
documents of the Parent or any Seller, (b) except as indicated on Schedule
4.12(b), any Assumed Contract or any other material Contract, Permit or other
instrument applicable the Parent, any Seller or the Business, (c) any judgment,
decree or order of any court or Governmental Entity or agency to which the
Parent or any Seller is a party or by which the Business or any of the Assets
are bound or (d) except as set forth on Schedule 4.3, any Law which is material
to the Parent or any Seller or the Business.

Section 4.4.       Real Property.

(a)                     Neither the Parent nor any Seller owns any real property
that is used or held for use in connection with the Business.  Schedule 4.4 sets
forth a complete and accurate list of all leases of real property to which any
Seller or, with respect to the Business, Parent or any Affiliate of Parent has a
continuing financial or other obligation (together with all fixtures and
improvements thereon, the “Leased Real Property”).  Each Seller or Parent, as
applicable, has a valid leasehold interest in such Leased Real Property, free
and clear of any Liens.  The leases of the Leased Real Property are in full
force and effect. All leases of Leased Real Property are in good standing and
are valid, binding and enforceable in accordance with their respective terms and
there does not exist under any such lease any default or any event which with
notice or lapse of time or both would constitute a default.

(b)                     The improvements on the Leased Real Property are in good
operating condition and in a state of good maintenance and repair, ordinary wear
and tear excepted, are adequate and suitable for the purposes for which they are
presently being used.  There are no condemnation, appropriation or similar
proceedings pending or threatened against any of the Leased Real Property or the
improvements thereon.

Section 4.5.       Title to Assets; Related Matters.

The Assets constitute all of the assets necessary and sufficient to conduct the
operations of the Business in accordance with Parent’s and each Sellers’ past
practices and as presently planned to be conducted by the Purchaser, except as
specifically set forth in the definition of Excluded Assets.  Except as set
forth in Schedule 4.5, the Sellers have (and will convey to the Purchaser at the
Closing) good and marketable title to the Assets, free and clear of all Liens
other than Permitted Encumbrances.  All plants, buildings, structures, equipment
and other items of tangible personal property and assets included in the Assets:
(a) are in good operating condition and in a state of good maintenance and
repair, ordinary wear and tear excepted, consistent with standards generally
followed in the industry; (b) are usable in the regular and ordinary course of
business; and (c) conform in all material respects to all applicable laws,
ordinances, codes, rules and regulations applicable thereto, and the Parent and
Sellers have no Knowledge of any material defects or problems with any of the
Assets.  The Sellers own, lease or license all of the Assets and neither Parent
nor any Seller or Affiliate of Parent other than the Sellers has any rights with
respect to the Assets.  No Person other than either Seller owns any equipment or
other tangible personal property or assets either which are necessary to the
operation of, or have been used or held for use in the operation of, the
Business, except for the leased items that are subject to personal property
leases.  Since December 31, 2007 (the “Unaudited Balance Sheet Date”), neither
Seller has sold, transferred or disposed of any assets.  Schedule 4.5 sets forth
a true, correct and complete list and general description of each material item
of tangible personal property used or held for use in connection with the
Business by the Sellers, the Parent or any Affiliate of Parent. There are no
developments affecting any of the Assets pending or threatened, which might
materially detract from the value, materially interfere with any present or
intended use or materially adversely affect the marketability of such Assets.

15

--------------------------------------------------------------------------------



Section 4.6.       Financial Statements.

(a)                     Schedule 4.6 contains true, correct and complete copies
of (i) the unaudited balance sheets of the Sellers as of December 31 for each of
the years ended December 31, 2005, 2006 and 2007 (such 2007 balance sheet, the
“Unaudited Balance Sheet”), and the related statements of income and cash flows
for the years then ended (the “Yearly Financial Statements”), and (ii) the
unaudited interim balance sheet of the Sellers for the six-month period ended
August 20, 2008 (the “Interim Balance Sheet” and, collectively with the Yearly
Financial Statements, the “Unaudited Financial Statements”).  

(b)                     Prior to the Closing Date, the Parent and Sellers shall
deliver to Purchaser and Superfly Parent, pursuant to Section 7.16(a), true,
correct and complete copies of the audited balance sheets of the Sellers as of
December 31 for each of the years ended December 31, 2005, 2006 and 2007, and
the related statements of income and cash flows for the years then ended (the
“Audited Financial Statements” and collectively with the Unaudited Financial
Statements, the “Financial Statements”).

(c)                     The Financial Statements have been, or in the case of
the Audited Financial Statements will be, prepared in accordance with GAAP
(except with respect to the Interim Balance Sheet, for the absence of notes
thereto and year end audit adjustments which shall not be material), are, or in
the case of the Audited Financial Statements will be, true, correct and complete
and present fairly in all material respects the consolidated financial position
of the Business, Assets and the Assumed Liabilities as of the dates thereof, and
the related consolidated results of its operations and changes in cash flows for
the periods then ended.  The Financial Statements are, or in the case of the
Audited Financial Statements will be, based on the books and records of the
Parent and Sellers which have been kept, and such Financial Statements have
been, or in the case of the Audited Financial Statements will be, prepared, in
accordance with GAAP applied on a consistent basis.  Since the Unaudited Balance
Sheet Date, there has been no change in any of the accounting (and Tax
accounting) policies, practices or procedures of the Parent or either Seller.

16

--------------------------------------------------------------------------------



Section 4.7.       Accounts Receivable; Indebtedness.

(a)       All accounts receivable reflected on the Unaudited Balance Sheet arose
from bona fide sales transactions in the ordinary course of business of the
applicable Seller, are reflected therein at values determined in accordance with
GAAP, reflect normal credit and payment terms consistent with the past practices
of the Parent and Sellers, are collectible in accordance with their payment
terms or are fully reserved against in the Unaudited Balance Sheet, and none of
such accounts receivable reflect or will reflect consignment sales or sales on
approval.  Except charge backs and penalties that occur in the ordinary course
of the Business consistent with past practice and none of which are material
individually or in the aggregate, neither the Parent nor any Seller has received
notice of any counterclaims or set-offs against such accounts receivable for
which allowances have not been established in accordance with GAAP.  

(b)       All obligations of the Parent or Sellers constituting Indebtedness
relating to the Business are listed on Schedule 4.7 or are otherwise listed in
the Financial Statements.  

Section 4.8.       No Undisclosed Liabilities.

(a)        The Sellers have no Liabilities, except for (i) the Liabilities set
forth on Schedule 4.8; (ii) Liabilities listed on the Financial Statements;
(iii) Liabilities that have arisen since the date of the Financial Statements in
the ordinary course of business (provided that there is no such Liability that
is material that relates to breach of Contract, breach of warranty, tort,
infringement, violation of Law, Order or Permit, or any Proceeding; (iv)
Liabilities under or arising out of the performance of Contracts disclosed on
Schedule 4.12(a), or under or arising out of the performance of Contracts
entered into after the date of this Agreement in accordance with the terms and
conditions hereof, and (v) Liabilities disclosed in this Agreement or any
Schedule to this Agreement.  Except as set forth on Schedule 4.8, no Seller has,
either expressly or by operation of Law, assumed or undertaken any Liability of
any other Person.

Section 4.9.       Absence of Certain Changes.

Since the Unaudited Balance Sheet Date and except as set forth in Schedule 4.9,
there has not been (i) any event, occurrence, development or state of
circumstances or facts which, individually or in the aggregate, has had or could
reasonably be expected to have a Material Adverse Effect on Parent, any Seller,
the Business, Assets or the Assumed Liabilities, (ii) any damage, destruction,
loss or casualty to property or assets of the Business or included in the
Assets, whether or not covered by insurance, (iii) any material change in the
value or condition of the Business from the value or condition reflected in the
Financial Statements; (iv) any action or event which, if occurring after the
date of this Agreement, would violate Section 7.1 hereof; or (v) any Contract
for Parent or any Seller to take any of the actions specified in this Section
4.9.

Section 4.10.      Legal Proceedings.

(a)        Except as set forth in Schedule 4.10(a), there are no Proceedings (or
any basis therefor) pending, threatened against, relating to or involving
Parent, any Seller, the Business, the Assets or the Assumed Liabilities by any
person or before any Governmental Entity.  Parent and Sellers have delivered or
made available to the Purchaser true, correct and complete copies of all
material documents and material correspondence relating to such matters referred
to in Schedule 4.10(a).

17

--------------------------------------------------------------------------------



(b)        Except as set forth in Schedule 4.10(b), there are no Proceedings
that (i) resulted in any criminal sanctions or (ii) within the last three (3)
years, resulted in any payments, in each case by or against Parent, any Seller
or any of their members, managers, employees, directors or officers in their
capacity as members, managers, employees, directors or officers (whether as a
result of a judgment, civil fine, settlement or otherwise) with respect to the
Business, the Assets or Assumed Liabilities.

Section 4.11.      Compliance with Law.

Each Seller is (and has been at all times during the past five (5) years) in
compliance in all material respects with all Laws applicable to the Business,
the Assets or the Assumed Liabilities.  Except as set forth in Schedule 4.11,
with respect to the Business, the Assets or the Assumed Liabilities, (i) neither
the Parent nor any Seller has been charged with, received written notice with
respect to or been under investigation with respect to, a violation of any
applicable Law, (ii) no Seller is a party to or bound by any Order of any
Governmental Entity, and (iii) the Parent or each Seller has filed all reports
required to be filed with any Governmental Entity with respect to the Business,
the Assets or Assumed Liabilities on or before the date hereof and all such
reports are accurate and complete in all material respects and in material
compliance with all applicable Laws.  Each Seller has all Permits required or
desirable in connection with the conduct of the Business, all such Permits are
in full force and effect, and all such Permits are listed on Schedule 4.11.

Section 4.12.      Seller Contracts.

(a)   Schedule 4.12(a) sets forth a true, correct and complete list of the
following Contracts related to the Business, the Assets or the Assumed
Liabilities:

(i)       all leases relating to the Leased Real Property or other leases or
licenses involving any properties or assets (whether real, personal or mixed,
tangible or intangible) involving an annual commitment or payment of more than
$10,000 individually;

(ii)      all Contracts or agreements which limit or restrict a Seller or any
members, managers, officers or key employees of the Parent or any Seller from
engaging in any business in any jurisdiction;

(iii)     all franchising and licensing agreements;

(iv)      any Contract or agreement relating to the Intellectual Property;

(v)        any Contract or agreement with or for the benefit of an member,
manager, employee, officer or director of the Parent or any Seller including any
employment agreement;

(vi)      any Contract or agreement for capital expenditures or the acquisition
or construction of fixed assets;

18

--------------------------------------------------------------------------------



(vii)     any Contract that provides for an increased payment or benefit, or
accelerated vesting, upon the execution of this Agreement or in connection with
the transactions contemplated hereby;

(viii)    any Contract or agreement granting any Person a Lien on all or any
part of any of the Assets;

(ix)      any Contract or agreement for the cleanup, abatement or other actions
in connection with any Hazardous Materials, the remediation of any existing
environmental condition or relating to the performance of any environmental
audit or study;

(x)       any Contract or agreement granting to any Person an option or a first
refusal, first-offer or similar preferential right to purchase or acquire any
assets;

(xi)      any Contract or agreement with any supplier, agent, distributor or
representative that is not terminable without penalty on thirty (30) calendar
days’ or less notice;

(xii)     any Contract or agreement for the granting or receiving of a license
or sublicense or under which any Person is obligated to pay or have the right to
receive a royalty, license fee or similar payment;

(xiii)    any Contract providing for the indemnification or holding harmless of
any member, manager, officer, director, employee or other Person;

(xiv)     any joint venture or partnership Contract;

(xv)      any customer Contract for the provision of goods or services by the
Business, including all outstanding orders or purchase orders;

(xvi)     any outstanding power of attorney empowering any Person to act on
behalf of a Seller; and

(xvii)    all existing Contracts and commitments (other than those described in
subparagraphs (i) through (xvi) of this Section 4.12(a)) that are material to
the Business or entered into outside the ordinary course of business of the
Business.

True, correct and complete copies of all Assumed Contracts have been made
available to the Purchaser.

(b)                     The Assumed Contracts are legal, valid, binding and
enforceable in accordance with their respective terms with respect to the Parent
and the applicable Seller and with respect to each other party to such Assumed
Contracts.  There are no existing defaults or breaches of the Parent or any
Seller under any Assumed Contract (or events or conditions which, with notice or
lapse of time or both would constitute a default or breach) and, to the
Knowledge of Parent or any Seller, there are no such defaults (or events or
conditions which, with notice or lapse of time or both, would constitute a
default or breach) with respect to any third party to any Assumed
Contract.  Neither the Parent nor any Seller has any Knowledge of any pending or
threatened bankruptcy, insolvency or similar proceeding with respect to any
party to such agreements.  Neither the Parent nor any Seller is participating in
any discussions or negotiations regarding modification of or amendment to any
Assumed Contract or entry in any new material contract applicable to the
Business, Assets or the Assumed Liabilities.  Schedule 4.12(b) identifies each
Assumed Contract that requires the consent of or notice to the other party
thereto to avoid any breach, default or violation of such contract, agreement or
other instrument in connection with the transactions contemplated hereby,
including the assignment of such Assumed Contract to the Purchaser.

19

--------------------------------------------------------------------------------



(c)                     Schedule 4.12(c) sets forth a true, correct and complete
list of the Assumed Contracts that include a commitment or obligation on the
part of any Seller, or the Parent on behalf of any Seller, in an amount that
exceeds five percent (5%) of revenue for the Business during the past twelve
(12) months (each a “Material Contract” and collectively, the “Material
Contracts”), and identifies each Material Contract that requires the consent of
or notice to the other party thereto to avoid any breach, default or violation
of such contract, agreement or other instrument in connection with the
transactions contemplated hereby, including the assignment of such Material
Contract to the Purchaser.

Section 4.13.      Insurance Policies.

(a)                     Schedule 4.13(a) contains a complete and correct list of
all insurance policies relating to the Business, the Assets or the Assumed
Liabilities carried by or for the benefit of the Parent or any Seller,
specifying the insurer, policy number, amount of and nature of coverage, the
risk insured against, the deductible amount (if any) and the date through which
coverage will continue by virtue of premiums already paid.  The Parent and
Sellers maintain insurance with reputable insurers for the Business and Assets
against all risks normally insured against, and in amounts normally carried, by
corporations of similar size engaged in similar lines of business and such
coverage is sufficient.  All insurance policies and bonds with respect to the
Business, Assets and the Assumed Liabilities are in full force and effect and
will be maintained by the Parent or Sellers in full force and effect as they
apply to any matter, action or event relating to each Seller, the Business,
Assets and the Assumed Liabilities occurring through the Closing Date and the
Parent and Sellers have not reached or exceeded their policy limits for any
insurance policies in effect at any time during the past five (5) years.  There
is no claim by the Parent or any Seller pending under any of such policies or
bonds as to which coverage has been questioned, denied or disputed by the
underwriters of such policies or bonds or in respect of which such underwriters
have reserved their rights.  All premiums payable under all such policies and
bonds have been timely paid, and the Parent and Sellers have otherwise complied
fully with the terms and conditions of all such policies and bonds.  Neither the
Parent nor any Seller has any Knowledge of any threatened termination of,
premium increase with respect to, or material alteration of coverage under, any
of such policies or bonds.

20

--------------------------------------------------------------------------------



(b)                     Schedule 4.13(b) contains a true, correct and complete
list of all policies of liability, theft, fidelity, business interruption, life,
fire, product liability, professional liability, workers compensation, health
and other material forms of insurance required to be held by the Parent and each
Seller pursuant to any Contract with a customer, vendor, payor or supplier.

Section 4.14.      Environmental, Health and Safety Matters.

Except as set forth in Schedule 4.14, with respect to the Business, Assets, the
Assumed Liabilities and the Leased Real Property:

(a)                     the Parent and each Seller and the Business are in
compliance in all material respects with all applicable Environmental Laws;

(b)                     the Parent and each Seller possesses, and is in full
compliance with, all Permits and has filed all notices that are required under
Environmental Laws, and the Parent and each Seller is in compliance with all
applicable limitations, restrictions, conditions, standards, prohibitions,
requirements, obligations, schedules and timetables contained in those Laws or
contained in any law, regulation, code, plan, order, decree, judgment, notice,
permit or demand letter issued, entered, promulgated or approved thereunder, in
each case in all material respects;

(c)                     there are no Liabilities arising in connection with or
in any way relating to the Business, Assets, the Assumed Liabilities or the
Leased Real Property of any kind whatsoever, whether accrued, contingent,
absolute, determined, determinable or otherwise, arising under or relating to
any Environmental Law, and there are no facts, events, conditions, situations or
set of circumstances, including notice of actual or threatened Liability under
any foreign, state or local statute or ordinance from any Governmental Entity or
any third party, which could reasonably be expected to result in or be the basis
for any such Liability;

(d)                     no Hazardous Material has been discharged, disposed of,
dumped, injected, pumped, deposited, spilled, leaked, emitted or released by the
Business or by any of the products sold or installed by the Business;

(e)                     neither the Parent nor any Seller has imported,
manufactured, stored, used, operated, transported, treated or disposed of any
Hazardous Materials other than in compliance with all Environmental Laws; and

(f)                     for purposes of this Section 4.14, the terms “Parent” or
“Seller” shall include any entity which is, in whole or in part, a predecessor
of the Parent or respective Seller, as applicable.

Section 4.15.      Intellectual Property.

Schedule 4.15 sets forth a true and correct list of all Intellectual Property
Rights of the Business that is registered with a Governmental Entity and the
jurisdictions where each is registered.  The Parent and Sellers have good and
marketable title to or possesses adequate licenses or other valid rights to use
all Intellectual Property Rights, free and clear of all Liens and have paid all
maintenance fees, renewals or expenses related to its Intellectual Property
Rights.  Neither the use of the Intellectual Property Rights nor the conduct of
the Business in accordance with the past practices, misappropriates, infringes
upon or conflicts with any patent, copyright, trade name, trade secret,
trademark or other Intellectual Property Rights of any third party.  There are
no royalties or fees payable by the Parent or any Seller to any Person by reason
of the ownership or use of any of the Intellectual Property Rights.  No party
has filed a claim or threatened to file a claim against the Parent or any Seller
alleging that it has violated, infringed on or otherwise improperly used the
Intellectual Property Rights of such party.  To the Knowledge of the Parent or
any Seller, no other Person is infringing upon any Intellectual Property Right
of the Business.  All employees of the Parent and Sellers have signed customary
assignment of inventions and other intellectual property in favor of the
Sellers, and the Parent and each Seller has taken all reasonable precautions
necessary to protect the Sellers’ trade secrets.

21

--------------------------------------------------------------------------------



Section 4.16.      Transactions with Affiliates.

Except as set forth in Schedule 4.16, no member, manager, shareholder, employee,
officer or director of Parent or any Seller, or any Person with whom any such
employee, officer or director has any direct or indirect relation by blood,
marriage or adoption, or any entity in which any such person, owns any
beneficial interest (other than a publicly held corporation whose stock is
traded on a national securities exchange or in the over-the-counter market and
less than 5% of the stock of which is beneficially owned by all such Persons in
the aggregate) or any Affiliate of any of the foregoing or any current or former
Affiliate of the Parent or any Seller have any interest in: (a) any Contract,
arrangement or understanding with, or relating to, the Business, the Assets or
the Assumed Liabilities; or (b) any property (real, personal or mixed), tangible
or intangible, used or currently intended to be used by the Parent or any Seller
relating to the Business, the Assets or the Assumed Liabilities.  Schedule 4.16
also sets forth a complete list of all accounts receivable, notes receivable and
other receivables and accounts payable owed to or due from any Affiliate to the
Parent or any Seller relating to the Business, the Assets or the Assumed
Liabilities.

22

--------------------------------------------------------------------------------



Section 4.17.      Customer and Supplier Relations.

(a)                     Schedule 4.17(a) contains a complete and accurate list
of the names and addresses of the top ten (10) customers of the Business for
each of the 2006 and 2007 fiscal years, and for the 2008 stub period (the
“Customers”).  No event has occurred that would materially and adversely affect
the Parent’s or any Seller’s relations with any such Customer.  Except as set
forth in Schedule 4.17(a), no Customer (or former customer) during the last
twelve (12) months has canceled, terminated or made any written threat to cancel
or otherwise terminate its Contract or to decrease its usage of the Business’s
services or products.  Neither the Parent nor the Seller has received notice nor
has any Knowledge to the effect that any current customer may terminate or
materially alter its business relations with the Business, either as a result of
the transactions contemplated by this Agreement or otherwise.

(b)                     Schedule 4.17(b) contains a complete and accurate list
of the names and addresses of the top five (5) suppliers of the Business for
each of the 2006 and 2007 fiscal years, and for the 2008 stub period (the
“Suppliers”).  The Parent and Sellers maintain good relations with each of the
Suppliers, and no event has occurred that would materially and adversely affect
any Seller’s relations with any such Supplier.  Except as set forth in Schedule
4.17(b), no supplier (or former supplier) during the last twelve (12) months has
canceled, terminated or made any threat to cancel or otherwise terminate its
Contract or to decrease its supply of services or products.  Neither the Parent
nor the Seller has received notice nor has any Knowledge to the effect that any
current supplier may terminate or materially alter its business relations with
the Business, either as a result of the transactions contemplated by this
Agreement or otherwise.

Section 4.18.      Employee Matters.

(a)                     There are no Seller Employee Benefit Plans.

(b)                     The employees of the Business have not been, and
currently are not, represented by any labor organization or group
whatsoever.  Neither the Parent nor any Seller has been and is not a signatory
to any collective bargaining agreement, and no union organizing campaign or
other attempt to organize or establish a labor union, employee organization or
labor organization involving or representing employees of the Parent or any
Seller has occurred, is in progress or is threatened.

(c)                     No workers’ compensation or retaliation claim,
complaint, charge or investigation has been filed or is pending against the
Parent or any Seller with respect to the Business, and the Parent and Sellers
have maintained and currently maintain adequate insurance as required by
applicable law with respect to workers’ compensation claims and unemployment
benefits claims.

(d)                     The Parent and Sellers are in compliance in all material
respects with all applicable laws, regulations and orders and all contracts or
collective bargaining agreements governing or concerning labor relations, unions
and collective bargaining, conditions of employment, employment discrimination
and harassment, wages, hours or occupations safety and health, including,
without limitation, ERISA, the Immigration Reform and Control Act of 1986, the
National Labor Relations Act, the Civil Rights Acts of 1866 and 1964, the Equal
Pay Act, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Occupational Safety and
Health Act, the Davis Bacon Act, the Walsh-Healy Act, the service Contract Act,
Executive Order 11246, the Fair Labor Standards Act and the Rehabilitation Act
of 1973 and all regulations under such acts.

23

--------------------------------------------------------------------------------



Section 4.19.      Permits.

Except as set forth on Schedule 4.19, each Seller has all material Permits
necessary for its operations in the conduct of the Business, such Permits are in
full force and effect and no violations are or have been recorded in respect of
any thereof, and no Proceeding is pending or threatened to revoke or limit any
thereof.  The Parent and Sellers have taken all necessary action to maintain
each Permit.  Schedule 4.19 contains a true, correct and complete list of all
such Permits under which each Seller is operating or bound, and the Parent has
furnished or made available to the Purchaser true, correct and complete copies
of the Permits set forth on Schedule 4.19.  To the Knowledge of the Parent or
any Seller, there is no proposed change in any applicable Law which would
require any Seller to obtain any Permits not set forth on Schedule 4.19 in order
to conduct the Business as presently conducted.  Except as set forth on Schedule
4.19, none of the Permits set forth on Schedule 4.19 shall be materially and
adversely affected as a result of the Parent’s and Sellers’ execution and
delivery of, or the performance of its obligations under, this Agreement or the
consummation of the transactions contemplated hereby.  Schedule 4.19 contains a
list of approvals of any Governmental Authority or any department thereof with
respect to the products provided by the Business, or any preferred status,
approval or other favorable determination of any Governmental Authority with
respect to such products (the “Governmental Approvals”).  Such Governmental
Approvals are in full force and effect, no event or circumstance has occurred
that would result in a change of any such Governmental Approval, and such
Governmental Approvals will not be affected by the transaction contemplated
pursuant to this Agreement.

Section 4.20.      Brokers, Finders and Investment Bankers.

Except as set forth on Schedule 4.20, none of the Parent, Sellers, any members,
managers, officers, directors, shareholders or employees of the Parent or any
Seller or any Affiliate of the Parent or any Seller has employed any broker,
finder or investment banker or incurred any liability for any investment banking
fees, financial advisory fees, brokerage fees or finders’ fees in connection
with the transactions contemplated by this Agreement.

Section 4.21.      Taxes.

(a)                     Except as set forth on Schedule 4.21, the Parent and
Sellers have filed (or caused to be filed) all Tax Returns required to be filed
by it for all Pre-Closing Tax Periods that will have been required to be filed
and/or paid on or prior to the Closing Date.

24

--------------------------------------------------------------------------------



(b)                     The Parent and Sellers have timely paid (or caused to be
timely paid) all Taxes, and all interest and penalties due thereon, for all
Pre-Closing Tax Periods that will have been required to be paid on or prior to
the Closing Date, the non-payment of which would result in a Lien on any of the
Assets, would otherwise adversely affect the Business or would result in the
Purchaser becoming liable or responsible therefor.  The Parent and Sellers have
complied with all applicable Laws relating to the payment and withholding of
Taxes.

(c)                     The Parent and Sellers have established, in accordance
with GAAP applied on a basis consistent with that of preceding periods, adequate
reserves for the payment of, and will timely pay all Tax Liabilities,
assessments, interest and penalties which arise from or with respect to the
Assets or the operation of the Business and are incurred in or attributable to
the Pre-Closing Tax Period (or, with respect to a Tax period that commences
before but ends after the Closing Date, to the portion of such period up to and
including the Closing Date), the non-payment of which would result in a Lien on
any of the Assets, would otherwise adversely affect the Business or would result
in the Purchaser becoming liable therefor.  Schedule 4.21(c) sets forth as of
the Closing Date those taxable years for which any Seller’s Tax Returns are
currently being audited by any taxing authority and any assessments or
threatened assessments in connection with such audit, or otherwise currently
outstanding.

(d)                     Neither the Parent nor any Seller or any of its
predecessors is liable for any Taxes:  (i) under any agreement (including any
Tax sharing agreements), (ii) as a transferee or (iii) under Treasury Regulation
Section 1.1502-6(a) or any analogous or similar state, local or foreign law or
regulation.

(e)                     As of the Closing Date, neither the Parent nor any
Seller has agreed or been requested to make any adjustment under IRC
Section 481(a), by reason of a change in accounting method or otherwise.

(f)                     Neither the Parent nor any Seller is a foreign Person
within the meaning of §1.1445-2(b) of the U.S. Treasury regulations promulgated
under Section 1445 of the Code.

(g)                     The Parent and Sellers have withheld and paid all Taxes
required to have been withheld and paid in connection with any amounts paid or
owing to any employee, independent contractor, creditor, shareholder, or other
third party, and all Forms W-2 and 1099 required with respect thereto have been
properly completed and timely filed.

(h)                     No member, manager, director or officer (or employee
responsible for Tax matters) of the Parent or Sellers expects any authority to
assess any additional Taxes for any period for which Tax Returns have been
filed.  There is no dispute or claim concerning any Tax Liability of the Sellers
either (x) claimed or raised by any authority in writing, or (y) as to which any
of the Parent’s or Sellers’ members, managers, shareholders, directors and
officers (and employees responsible for Tax matters) has Knowledge based upon
personal contact with any agent of such authority.

25

--------------------------------------------------------------------------------



Section 4.22.      Ethical Practices.

Neither the Parent nor any Seller nor any of their representatives has offered
or given, and neither the Parent nor any Seller has Knowledge of any Person that
has offered or given on their behalf, anything of value to: (a) any official of
a Governmental Entity, any political party or official thereof, or any candidate
for political office; (b) any customer, payor or member of the government; or
(c) any other Person, in any such case while knowing or having reason to know
that all or a portion of such money or thing of value may be offered, given or
promised, directly or indirectly, to any customer, payor, member of the
government or candidate for political office for the purpose of the following:
(i) influencing any action or decision of such Person, in such Person’s official
capacity, including a decision to fail to perform such Person’s official
function; (ii) inducing such Person to use such Person’s influence with any
government or instrumentality thereof to affect or influence any act or decision
of such government or instrumentality to assist any Seller in obtaining or
retaining business for, or with, or directing business to, any Person; or (iii)
where such payment would constitute a bribe, kickback or illegal or improper
payment to assist any of the Sellers in obtaining or retaining business for, or
with, or directing business to, any Person.

Section 4.23.      Privacy Laws; FTC.

(a)                     Except as set forth in Schedule 4.23, with respect to
the Business, the Assets or the Assumed Liabilities, (i) neither the Parent nor
any Seller has been charged with, received written notice with respect to or
been under investigation with respect to, a violation of any applicable Law
governing privacy and the use of information, (ii) neither the Parent nor any
Seller is a party to or bound by any Order of the FTC, and (iii) the Parent and
each Seller has filed all reports and required to be filed with the FTC with
respect to the Business, the Assets or Assumed Liabilities on or before the date
hereof and all such reports are accurate and complete in all material respects
and in material compliance with all applicable Laws governing privacy and the
use of information.  

(b)                     The execution of this Agreement by the Parent each
Seller will not violate the information-sharing terms of any agreement to which
the Parent or such Seller is a party.

Section 4.24.      Vote Required.

The affirmative vote or consent of the holders of a majority of the outstanding
shares of Parent Common Stock is required to approve and adopt this Agreement
and the transactions contemplated hereby (the “Shareholder Consents”), and is
the only vote or consent of the holders of any class or series of Parent’s
capital stock necessary to approve and adopt this Agreement and the transactions
contemplated hereby.

26

--------------------------------------------------------------------------------



Section 4.25.      No Dissenter’s Rights.

Parent’s shareholders will not be entitled, under the Utah Act, to dissent from
corporate action taken by Parent to consummate the transactions contemplated by
this Agreement in connection with the Shareholder Consents.

Section 4.26.      Parent Public Filings.

Except as set forth on Schedule 4.26, all of the disclosures made by Parent and
contained in its annual reports on Form 10-K for its fiscal year ended December
31, 2006 and its quarterly and current reports on Form 10-Q and Form 8-K,
respectively, during its fiscal years 2006 through 2008, are complete, true and
accurate in all material respects and do not contain any misleading statements
or omit any disclosures otherwise required to make the statements contained
therein not misleading.  Superfly Parent and the Purchaser acknowledge that the
Parent has not filed its annual report for the fiscal year ended December 31,
2007, or of its quarterly reports on Form 10-Q for each of the quarterly periods
ended March 31, 2008, June 30, 2008 and September 30, 2008;

Section 4.27.      Associated Liabilities.

All of the Associated Liabilities set forth in Schedule 2.4 are trade payables
incurred in the ordinary course of business by either Seller or the Parent on
behalf of the Business, and none of the Associated Liabilities arose from or
relate to breach of or default of contract, breach of warranty, tort,
infringement, violation of Law, Order or any Proceeding.

Section 4.28.      Disclosure.

(a)                     No representation, warranty or covenant made by the
Parent or Sellers in this Agreement, the Schedules or the Exhibits attached to
this Agreement, or any of the Ancillary Documents contains an untrue statement
of a material fact or omits to state a material fact required to be stated
herein or therein or necessary to make the statements contained herein or
therein not misleading.  

(b)                     Prior to the execution of this Agreement, the Parent has
delivered to the Purchaser true and complete copies of the Assumed Contracts,
documents evidencing any of the Intellectual Property, and all security
agreements and other instruments creating or imposing any security interest
encumbrance or adverse claim on the Assets, and any other documents or
instruments identified or referred to in this Agreement or the Schedules
hereto.  Such delivery will not alone constitute adequate disclosure of those
facts required to be disclosed on any Schedule to this Agreement, and notice of
their contents (other than by express reference on a Schedule) will in no way
limit the Parent’s or any Seller’s other obligations or the Purchaser’s other
rights under this Agreement.

27

--------------------------------------------------------------------------------



ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SUPERFLY PARENT AND PURCHASER

The Purchaser hereby represents and warrants to the Parent and Sellers as
follows:

Section 5.1.       Organization.

Superfly Parent is a corporation duly organized, validly existing and in good
standing under the laws of Delaware and has all requisite corporate power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted.  Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of Indiana and has all requisite
corporate power and authority to own, lease and operate its properties and to
carry on its business as now being conducted.  

Section 5.2.       Authorization.

Each of Superfly Parent and the Purchaser has full corporate power and authority
to execute and deliver this Agreement and Ancillary Documents to be executed and
delivered by it, to perform its obligations under this Agreement and the
Ancillary Documents and to consummate the transactions contemplated by this
Agreement and the Ancillary Documents.  The execution and delivery of this
Agreement and the Ancillary Documents by each of Superfly Parent and the
Purchaser, the performance by each of Superfly Parent and the Purchaser of its
obligations under this Agreement and the Ancillary Documents, and the
consummation of the transactions provided for in this Agreement and the
Ancillary Documents have been duly and validly authorized by all necessary
corporate action on the part of each of Superfly Parent and the Purchaser.  This
Agreement has been and, as of the Closing Date, the Ancillary Documents will be,
duly executed and delivered by each of Superfly Parent and the Purchaser and do
or will, as the case may be, constitute the valid and binding agreements of each
of Superfly Parent and the Purchaser, enforceable against each of Superfly
Parent and the Purchaser, as applicable, in accordance with their respective
terms, subject to applicable bankruptcy, insolvency and other similar laws
affecting the enforceability of creditors’ rights generally, general equitable
principles and the discretion of courts in granting equitable remedies.

Section 5.3.       Absence of Restrictions and Conflicts.

The execution, delivery and performance of this Agreement and the Ancillary
Documents, the consummation of the transactions contemplated by this Agreement
and the Ancillary Documents and the fulfillment of and compliance with the terms
and conditions of this Agreement and the Ancillary Documents do not or will not,
as the case may be, with the passing of time or the giving of notice or both,
violate or conflict with, constitute a breach of or default under, result in the
loss of any benefit under, or permit the acceleration of any obligation under,
or otherwise require any action, approval, order, authorization, registration,
declaration or filing with respect to: (a) any term or provision of the charter
documents of Superfly Parent or the Purchaser; (b) any Contract to which
Superfly Parent or the Purchaser is a party; (c) any judgment, decree or order
of any Governmental Entity to which Superfly Parent or the Purchaser is a party
or by which Superfly Parent or the Purchaser or any of its properties is bound;
or (d) any permit, statute, law, rule, regulation or arbitration award of any
Governmental Entity or public or regulatory unit, agency or authority applicable
to Superfly Parent or the Purchaser, that in any case would be reasonably likely
to prevent or materially delay the performance by Superfly Parent or the
Purchaser of any of is obligations under this Agreement or the consummation of
any of the transactions contemplated hereby.

28

--------------------------------------------------------------------------------



Section 5.4.       Superfly Parent Public Filings.

All of the disclosures by Superfly Parent contained in its annual reports on
Form 10-K/SB for its fiscal years ended December 31, 2006 and 2007 and its
quarterly and current reports on Form 10-Q/SB and Form 8-K, respectively, during
its fiscal years 2006 through 2008, that have been filed with the Commission,
are complete, true and accurate in all material respects and do not contain any
misleading statements or omit any disclosures otherwise required to make the
statements contained therein not misleading.  The Parent and Sellers acknowledge
that: (a) Superfly Parent has not filed its quarterly report on Form 10-Q for
each of the quarterly periods ended March 31, 2008, June 30, 2008 and September
30, 2008, or an amendment to its current report on Form 8-K filed with the
Commission on February 14, 2008; and (b)  as a result of the failure to timely
file with the Commission its quarterly reports on Form 10-Q for such quarters,
Superfly Parent failed to comply with the eligibility rule contained in NASD
Rule 6530 and Superfly Parent’s common stock, par value $0.001 per share, was
removed from the Over-the-Counter Bulletin Board on June 24, 2008.

Section 5.5.       Brokers, Finders and Investment Bankers.

Neither Superfly Parent, the Purchaser, nor any of their officers, directors,
employees or Affiliates, has employed any broker, finder or investment banker or
incurred any liability for any investment banking fees, financial advisory fees,
brokerage fees or finders’ fees in connection with the transactions contemplated
by this Agreement.

ARTICLE VI
THE LOAN

Section 6.1.       Loan.

Superfly Parent has, within five (5) Business Days of the execution of the Prior
Agreement, lent to the Parent the sum of $200,000 (the “Loan”).  

Section 6.2.       Note.

Simultaneously with the Parent’s receipt of the Loan from Superfly Parent, as
evidence of the Loan, the Parent executed and delivered to Superfly Parent a
secured promissory note, a copy of which is set forth in Exhibit C attached
hereto (the “Note”), which was guaranteed by each of the Sellers.  As collateral
to secure payment of the Note and the Sellers’ guaranty, the Sellers pledged to
Superfly Parent the merchant accounts, including without limitation the credit
card reserve accounts, listed on Schedule 6.2 attached hereto (the “Pledged
Accounts”).  In the event that the Closing shall not have occurred by March 31,
2009, or the Parent shall not have paid the Note in full by that date, then and
in such event, Superfly Parent shall have the right, but not the obligation to
convert the outstanding principal amount of the Note and all interest accrued
thereon into shares of Parent Common Stock at a conversion price equal to $0.01
per share.

29

--------------------------------------------------------------------------------



Section 6.3.       Guaranty; Pledge Agreement.

Simultaneously with the Parent’s receipt of the Loan from Superfly Parent, each
of the Sellers executed and delivered to Superfly Parent a guaranty (the
“Guaranty”), and Parent and each of the Sellers executed and delivered to
Superfly Parent a pledge and security agreement (the “Pledge Agreement”), copies
of which are set forth in Exhibit C attached hereto.

ARTICLE VII
CERTAIN COVENANTS AND AGREEMENTS

Section 7.1.       Conduct of Business of the Sellers.

From the date hereof until the Closing Date, the Sellers and the Parent shall,
except as specifically required under this Agreement and except as otherwise
consented to in writing by the Purchaser or Superfly Parent, conduct the
Business in the ordinary course on a basis consistent with past practice, and
use their respective reasonable best efforts to preserve intact their present
business organizations, keep available the services of their present advisors,
managers, officers and employees, preserve their relationships with customers,
suppliers, licensors and others having business dealings with them, continue
existing contracts as in effect on the date hereof for the applicable terms
provided in such contracts, and not enter into any agreement, transaction or
activity or make any commitment with respect to the Business, Assets or the
Assumed Liabilities except those in the ordinary course of business on a basis
consistent with past practice and not otherwise prohibited under this
Section 7.1.  By way of illustration and not in limitation of the foregoing, the
Sellers and Parent agree that they shall, unless consented to in writing by the
Purchaser or Superfly Parent:

(a)                     not split, combine or reclassify or redeem, purchase or
otherwise acquire any shares of its capital stock or other securities of the
Sellers or declare, set aside or pay any dividend or other distribution (whether
in cash, stock or other securities or any combination thereof) in respect of any
shares of capital stock or other securities of the Sellers, except for dividends
paid by any subsidiary of the Parent other than the Sellers, or otherwise make
any payment to any of their Affiliates;

(b)                     not authorize for issuance, issue or sell or agree or
commit to issue or sell (whether through the issuance or granting of options,
warrants, commitments, subscriptions, rights to purchase or otherwise) any stock
of any class or any other securities or equity equivalents of the Sellers,
including, without limitation, stock appreciation rights;

(c)                     preserve the relationships and goodwill of the Business;

(d)                     maintain Parent’s and each Seller’s existence and good
standing in its respective jurisdiction of organization and in each jurisdiction
in which the ownership or leasing of the Assets or the conduct of the Business
requires such qualification;

30

--------------------------------------------------------------------------------



(e)                     duly and timely file or cause to be filed all reports
and returns required to be filed with respect to the Business, Assets or the
Assumed Liabilities with any Governmental Entity and promptly pay or cause to be
paid when due all Taxes, assessments and governmental charges with respect to
the Business, Assets or the Assumed Liabilities, including interest and
penalties levied or assessed, unless diligently contested in good faith by
appropriate proceedings;

(f)                     maintain in existing condition and repair (ordinary wear
and tear excepted), consistent with past practices, the Assets and all
equipment, fixtures and other tangible personal property included in the Assets;

(g)                     not dispose of, permit to lapse, or license any rights
to the use of any patent, trademark, trade name, service mark, license or
copyright of the Business, including, without limitation, any of the
Intellectual Property, or dispose of or disclose to any Person, any trade
secret, formula, process, technology or know-how of the Business not heretofore
a matter of public knowledge;

(h)                     not: (i) acquire, sell, lease, license, transfer or
dispose of any assets of the Business; (ii) sell or factor any accounts
receivable relating to the Business, with or without recourse; (iii) create,
incur, assume or guarantee any Indebtedness; (iv) grant, create, incur or suffer
to exist any Liens on the Assets which did not exist on the date hereof; (v)
incur any liability or obligation (absolute, accrued or contingent) in any way
affecting the Business, Assets or the Assumed Liabilities except in the ordinary
course of business consistent with past practice; (vi) write-off any guaranteed
checks, notes or accounts receivable with respect to the Business except in the
ordinary course of business consistent with past practice; (vii) write-down the
value of any Asset on the books or records of either Seller, except for
depreciation and amortization in the ordinary course of business and consistent
with past practice; (viii) prepay or cancel any debt with respect to the
Business or waive any claims or rights with respect to the Business;
(ix) authorize, commit to or make any equipment purchases or capital
expenditures; (x) enter into any material contract or agreement with respect to
the Business that would become an Assumed Contract; or (xi) make any payment of
or toward any Indebtedness or other obligation on behalf of Parent, any Seller
or any other Person including without limitation, any such Indebtedness or
obligation that is an Excluded Liability, other than the payment of trade
payables in the ordinary course of business consistent with past practice which
shall be payable only when due in accordance with their respective terms;

(i)                     use their reasonable best effort to collect accountants
receivable on a timely basis according to their respective terms;

(j)                     not increase in any manner the base compensation of,
enter into any new bonus or incentive agreement or arrangement with, or
terminate any of its members, managers, employees, directors or consultants that
are employed in or under contract with the Business;

(k)                     not enter into, adopt or amend any Seller Employee
Benefit Plan, or promise or commit to undertake any of the foregoing prior to
the Closing Date;

31

--------------------------------------------------------------------------------



(l)                     continue to extend customers of the Business credit,
collect accounts receivable and pay accounts payable and similar obligations in
the ordinary course of business consistent with past practice;

(m)                     perform in all material respects all of the Business’
obligations under all, and not default or suffer to exist any event or condition
which with notice or lapse of time or both would constitute a default under any,
Assumed Contract (except those being contested in good faith) and not enter
into, assume or amend any contract or commitment that is or would be an Assumed
Contract;

(n)                     not pay, discharge or satisfy any claim, liability or
obligation (absolute, contingent or otherwise) of the Business, other than the
payment, discharge or satisfaction in the ordinary course of business consistent
with past practice of claims, liabilities and obligations reflected or reserved
against in the Financial Statements or incurred in the ordinary course of
business consistent with past practice;

(o)                     not increase any reserves for contingent liabilities
with respect to the Business (excluding any adjustment to bad debt reserves in
the ordinary course of business consistent with past practice);

(p)                     not settle or compromise any pending or threatened
material litigation;

(q)                     maintain in full force and effect any policies of
insurance with respect to the Business naming any Seller as a beneficiary or a
loss payable payee, in the same amounts and coverage or comparable in amount and
scope of coverage to that now maintained by or on behalf of the Sellers;

(r)                     not adopt any amendments to any Seller’s organizational
documents;

(s)                     not adopt a plan of complete or partial liquidation or
resolutions providing for such a liquidation or a dissolution, merger,
consolidation, restructuring, recapitalization or reorganization of the Parent
or any Seller;

(t)                     not change any of the accounting principles or practices
used by it, except as required by GAAP, in which case written notice shall be
provided to Purchaser and Superfly Parent prior to any such change;

(u)                     with respect to Taxes of or affecting any Seller or the
Business, not make, change or revoke any election, change any accounting period,
adopt or change any accounting method, filed any amended Tax return, enter into
any closing agreement, settle any Tax claim or assessment relating to any Seller
or the Business, surrender any right to claim a refund of Taxes, consent to any
extension or waiver of the limitation period applicable to any Tax claim or
assessment, fail to timely file any Tax return, take a position on a Tax return
not in keeping with prior practice or take or omit to take any other action, if
such election, adoption, change, amendment, agreement, settlement, surrender,
consent or other action or omission is outside the ordinary course of business
or could have the affect of materially increasing the present or future Tax
liability or materially decreasing any present or future Tax asset of any Seller
or the Business;

32

--------------------------------------------------------------------------------



(v)                     continue to maintain the Business’ books and records in
accordance with GAAP consistently applied and on a basis consistent with the
Business’ past practice;

(w)                     continue the Business’ cash management practices in the
ordinary course of business consistent with past practice; or

(x)                     not authorize, recommend, propose, announce an
intention, commit or agree to take, any of the foregoing actions.

In connection with the continued operation of the Business between the date
hereof and the Closing Date, one (1) or more representatives of Parent and
Sellers designated to Superfly Parent and Purchaser will confer in good faith on
a prompt, regular and frequent basis, not less than weekly, with one (1) or more
representatives of the Purchaser designated to the Parent (each a “Purchaser
Representative” and collectively, the “Purchaser Representatives”); and Parent
and Sellers shall follow or implement any advice, decisions or recommendations
made by such Purchaser Representative(s) during such consultations or otherwise
by Superfly Parent or Purchaser regarding operational matters and the general
status of ongoing operations.  Parent and Sellers will notify the Purchaser of
any event or occurrence that has had or may reasonably be expected to have a
Material Adverse Effect on the Assets, liabilities, results of operations,
business or prospects of the Business.  The Sellers and Parent acknowledge that
the Purchaser does not and will not waive any rights it may have under this
Agreement as a result of such consultations.  The Sellers and Parent shall not
take any action that would, or that could reasonably be expected to, result in
any of the representations and warranties of the Sellers and Parent set forth in
this Agreement becoming untrue, or would prevent the satisfaction of any
conditions to Closing set forth in this Agreement.

In addition, Superfly Parent and/or the Purchaser may, at their option and in
their sole and absolute discretion, cause the Parent and/or Sellers to implement
such advice, decisions or recommendations made by the Purchaser
Representative(s), or otherwise act on behalf of the Parent and/or Sellers,
without their consent, to operate the Business; provided, however, that such
operation shall be in the ordinary course of business, and neither Superfly
Parent nor the Purchaser shall do or cause to be done anything or omit or cause
to be omitted anything that is intended to adversely affect the Parent, any
Seller or the Business; provided, further, that, in the event that the Closing
does not occur and this Agreement is terminated, neither Superfly Parent nor the
Purchaser nor any of their Affiliates shall have any Liability whatsoever in
connection with any such actions or omissions and the Parent and each of the
Sellers hereby forever release Superfly Parent and the Purchaser from any and
all claims related thereto.

Section 7.2.       Inspection and Access to Information.

From the date of this Agreement to the Closing Date, the Sellers and Parent
shall (a) provide the Purchaser and its designees with such information as the
Purchaser may from time to time reasonably request with respect to the Business,
the Assets and the Assumed Liabilities and the transactions contemplated by this
Agreement, (b) provide the Purchaser and its designees, officers, counsel,
accountants, actuaries, and other authorized representatives access during
regular business hours and upon reasonable notice to the books, records,
offices, personnel, counsel, accountants, actuaries, customers, suppliers and
distributors of the Business as the Purchaser or its designees may from time to
time reasonably request, and (c) permit the Purchaser and its designees to make
such inspections thereof as the Purchaser may reasonably request.  Any
investigation shall be conducted in such a manner so as not to interfere
unreasonably with the operation of the business of the Sellers.  No such
investigation (or any disclosure made at any time by any Seller or Parent to the
Purchaser) shall limit or modify in any way, or act or result in a waiver of,
the Parent’s or any Seller’s obligations with respect to any breach of their
representations, warranties, covenants or agreements contained herein
(including, without limitation, conditions to Closing or indemnification
obligations).

33

--------------------------------------------------------------------------------



Section 7.3.       Notices of Certain Events.

The Sellers and Parent shall promptly notify the Purchaser of:

(a)                     any changes or events which, individually or in the
aggregate, have had or could reasonably be expected to have a Material Adverse
Effect on the Business, the Assets or the Assumed Liabilities or otherwise
result in any representation or warranty of the Parent or any Seller under this
Agreement being inaccurate in any material respect;

(b)                     any notice or other communication from any Person
alleging that the consent of such Person is or may be required in connection
with the transactions contemplated by this Agreement;

(c)                     any notice or other communication from any Governmental
Entity in connection with the transactions contemplated by this Agreement;

(d)                     any actions, suits, claims, investigations or
proceedings commenced or, to its Knowledge, threatened against, relating to or
involving or otherwise affecting the Parent, any Seller, the Business, the
Assets or Assumed Liabilities that, if pending on the date of this Agreement,
would have been required to have been disclosed pursuant to Section 4.10 or that
relate to the consummation of the transactions contemplated by this Agreement;
and

(e)                     the damage or destruction by fire or other casualty of
any of the Assets or part thereof or in the event that any of the Assets or part
thereof becomes the subject of any proceeding or, to the Knowledge of Parent or
any Seller, threatened proceeding for the taking thereof or any part thereof or
of any right relating thereto by condemnation, eminent domain or other similar
governmental action;

provided, however, that no disclosure made pursuant to this Section shall have
any effect with respect to Claims for indemnification pursuant to Article XII or
for the purpose of determining satisfaction of conditions to Closing set forth
in Section 9.1 or 9.2.

Section 7.4.       No Solicitation of Transactions.

None of the Sellers, the Parent nor any of their Affiliates shall, directly or
indirectly, through any member, manager, officer, director, representative or
agent of any of them or otherwise, initiate, solicit or encourage (including by
way of furnishing non-public information or assistance), or enter into
negotiations of any type, directly or indirectly, or enter into a
confidentiality agreement, letter of intent or purchase agreement, merger
agreement or other similar agreement with any Person, firm or corporation other
than the Purchaser with respect to a sale of any portion of the Assets or the
Business, or a merger, consolidation, business combination, sale of all or any
substantial portion of the capital stock of any of the Sellers, or the
liquidation or similar extraordinary transaction with respect to any Seller that
may prevent or materially delay the performance by the Sellers of any of its
obligations under this Agreement or the consummation of the transactions
contemplated hereby.  The Parent and Sellers will notify the Purchaser orally
(within one (1) Business Day) and in writing (as promptly as practicable) of all
relevant terms of any proposals by a third party to do any of the foregoing
which the Parent or any of its Affiliates or any of their respective officers,
directors, partners, employees, investment bankers, financial advisors,
attorneys, accountants or other representatives may receive relating to any of
such matters and, if such proposal is in writing, the Parent will deliver to the
Purchaser a copy of such inquiry or proposal and any other correspondence or
other written materials received in connection therewith.

34

--------------------------------------------------------------------------------



Section 7.5.       Reasonable Efforts; Further Assurances; Cooperation.

Subject to the other provisions of this Agreement, the Parties will each use
their reasonable, good faith efforts to perform their obligations in this
Agreement and to take, or cause to be taken, and do, or cause to be done, all
things necessary, proper or advisable under applicable law to obtain all
consents required as described on Schedule 4.12(b) and all regulatory approvals
(including, but not limited to those identified in Sections 4.3 and 5.2) and to
satisfy all conditions to their respective obligations under this Agreement and
to cause the transactions contemplated in this Agreement to be effected in
accordance with the terms of this Agreement and will cooperate fully with each
other and their respective officers, directors, employees, agents, counsel,
accountants and other designees in connection with any steps required to be
taken as a part of their respective obligations under this Agreement, including,
without limitation:

(a)                     In the event any claim, action, suit, investigation or
other proceeding by any Governmental Entity or other Person is commenced which
questions the validity or legality of the transactions contemplated by this
Agreement or seeks damages in connection therewith, the Parties agree to
cooperate and use all reasonable efforts to defend against such claim, action,
suit, investigation or other proceeding and, if an injunction or other order is
issued in any such action, suit or other proceeding, to use all reasonable
efforts to have such injunction or other order lifted and to cooperate
reasonably regarding any other impediment to the consummation of the
transactions contemplated by this Agreement.

(b)                     The Sellers and Parent will give any notices to third
parties and use their reasonable best efforts (in consultation with the
Purchaser) to obtain any third party consents (i) necessary, proper or advisable
to consummate the transactions contemplated by this Agreement, (ii) disclosed or
required to be disclosed in the Schedules to this Agreement, including, without
limitation, the consents described in Schedule 4.12(b), (iii) required to avoid
a breach of or default under any Assumed Contracts in connection with the
consummation of the transactions contemplated by this Agreement or (iv) required
to prevent a Material Adverse Effect on the assets, liabilities, results of
operations, business or prospects of the Business, whether prior to or after the
Closing Date.

35

--------------------------------------------------------------------------------



(c)                     The Parties will give prompt notice to the other Party
of (i) the occurrence, or failure to occur, of any event which occurrence or
failure would be likely to cause any representation or warranty of the Sellers,
the Parent or the Purchaser, as the case may be, contained in this Agreement to
be untrue or inaccurate at any time from the date hereof to the Closing Date or
that will or may result in the failure to satisfy any of the conditions
specified in Article IX of this Agreement and (ii) any failure of any Seller,
the Parent or the Purchaser, as the case may be, to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by any of them
under this Agreement; provided, however, that no disclosure made pursuant to
this Section shall have any effect with respect to Claims for indemnification
pursuant to Article XII or for the purpose of determining satisfaction of
conditions to Closing set forth in Section 9.

Section 7.6.       Consents.

To the extent that third party consents relating to Assumed Contracts have not
been obtained by the Sellers or Parent as of the Closing, and the Purchaser in
its sole discretion waives the applicable Closing condition contained herein,
the Sellers shall, during the remaining term of such Assumed Contracts (the
“Non-Assignable Contracts”), use each of their respective reasonable best
efforts to (a) obtain the consent of the applicable third party, (b) make the
benefit of such Non-Assignable Contracts available to the Purchaser so long as
the Purchaser fully cooperates with the Sellers or Parent and promptly
reimburses the Sellers or Parent for all payments made by them (and otherwise
approved by the Purchaser) in connection therewith, and (c) enforce at the
request of the Purchaser and at the expense and for the account of the
Purchaser, any rights of the Sellers arising from such Non-Assignable Contracts
against the other party or parties thereto (including the right to elect or
terminate any such Non-Assignable Contracts in accordance with the terms
thereof).  The Sellers and Parent will not take any action or suffer any
omission which would limit or restrict or terminate in any material respect the
benefits to the Purchaser of such Non-Assignable Contracts unless, in good faith
and after consultation with and prior written notice to the Purchaser, the
Sellers or Parent are ordered orally or in writing to do so by a Governmental
Entity of competent jurisdiction or the Sellers are otherwise required to do so
by law; provided that if any such order is appealable, the Sellers or Parent
will, at the Parent’s cost and expense, take such actions as are requested by
the Purchaser to file and pursue such appeal and to obtain a stay of such
order.  With respect to any such Non-Assignable Contract as to which the
necessary approval or consent for the assignment or transfer to the Purchaser is
obtained following the Closing, the Sellers shall transfer such Non-Assignable
Contract to the Purchaser by execution and delivery of an instrument of
conveyance reasonably satisfactory to the Purchaser, the Sellers and Parent
within three (3) Business Days following receipt of such approval or
consent.  Notwithstanding the foregoing, the Sellers shall not be indemnified to
the extent of any losses which result from (a) any Seller’s or Parent’s failure
to take any lawful action in accordance with the Purchaser’s reasonable
instructions or (b) any Seller’s of Parent’s gross negligence or willful
misconduct.

36

--------------------------------------------------------------------------------



Section 7.7.       Public Announcements.

Subject to their respective legal obligations, the Purchaser, Sellers and Parent
shall consult with one another regarding the timing and content of all
announcements and public filings regarding any aspect of this Agreement or the
transactions contemplated hereby to the financial community, Governmental
Entities, employees, customers, payors or the general public and shall use
reasonable efforts to agree upon the text of any such announcement or filing
prior to its release.  Except as required by applicable Laws, no Seller or
Parent shall make any public announcement with respect to the transactions
contemplated by this Agreement, or the existence of this Agreement, without the
prior written consent of Purchaser, and the Parties shall, to the extent
practicable, coordinate with respect to any such announcement required by Law in
accordance with the prior sentence.

Section 7.8.       Supplements to Schedules.

(a)                     By Sellers/Parent.  From time to time up to the Closing
Date, for information purposes only the Sellers and Parent will promptly
supplement or amend the Schedules which they have delivered pursuant to this
Agreement with respect to any matter first existing or occurring after the date
hereof which, if existing or occurring at or prior to the date hereof, would
have been required to be set forth or described in such Schedules or which is
necessary to correct any information in such Schedules which has been rendered
inaccurate thereby.  No supplement or amendment to any Schedule will have any
effect with respect to claims for indemnification pursuant to Article XII or for
the purpose of determining satisfaction of the conditions set forth in
Section 9.2.  For purposes of determining whether there is any misrepresentation
or breach of a warranty, covenant or agreement by the Sellers or Parent
hereunder, the Schedules delivered by the Seller and Parent shall be deemed to
include only the information contained therein on the date of this Agreement or
as those Schedules may be amended or supplemental prior to the Closing in
writing with the Sellers’, Parent’s and the Purchaser’s written consent.

(b)                     By Superfly Parent/Purchaser.  If, during the course of
conducting due diligence, Superfly Parent and the Purchaser discover, in their
sole and absolute discretion, that certain assets, liabilities and/or other
items should and/or should not have been listed in the schedules, Superfly
Parent or the Purchaser may, from time to time up to the Closing Date, direct or
cause the Parent and Sellers to supplement or amend the schedules accordingly.

Section 7.9.       Insurance.

If requested by the Purchaser, the Sellers and Parent shall in good faith
cooperate with the Purchaser and take all actions reasonably requested by the
Purchaser that are necessary or desirable to permit the Purchaser to have
available to it following the Closing the benefits (whether direct or indirect)
of the insurance policies maintained by or on behalf of the Sellers with respect
to the Business, the Assets or the Assumed Liabilities that are currently in
force.

Section 7.10.      Non-Competition and Confidentiality.

(a)                     In consideration of the premises contained herein and
the consideration to be received hereunder, and in consideration of, and as an
inducement to the Purchaser to consummate the transactions contemplated by this
Agreement, from the Closing Date until three (3) years after the Closing Date
(the “Non-Compete Period”), the Parent and Sellers shall not, and they shall not
permit their Affiliates to, whether as an agent, consultant, advisor,
representative, shareholder, member, manager, partner or joint venturer,
directly or indirectly, own, manage, control, participate in, consult with,
render services for, or in any manner engage in or represent any business
anywhere in the world that is competitive with the Business or any product of
the Business as such Business is conducted as of the Closing Date.  The Parent
and Sellers specifically agree that this covenant is an integral part of the
inducement of the Purchaser to enter into this Agreement, and absent this
covenant Purchaser would not enter into this Agreement and that Purchaser shall
be entitled to injunctive relief in addition to all other legal and equitable
rights and remedies available to it in connection with any breach by such Person
or its applicable Affiliates of any provision of this Section 7.10 and that,
notwithstanding the foregoing, no right, power, or remedy conferred upon or
reserved or exercised by the Purchaser in this Section 7.10 is intended to be
exclusive of any other right, power or remedy, each and every one of which (now
or hereafter existing at law, in equity, by statute or otherwise) shall be
cumulative and concurrent.  

37

--------------------------------------------------------------------------------



(b)                     Nothing herein shall prohibit the Parent or the Sellers
from being a passive owner of not more than 2% of the outstanding stock of any
class of a corporation which is publicly traded, other than Superfly Parent, so
long as the Parent or the Sellers have no active participation in the business
of such corporation.  

(c)                     During the Non-Compete Period, the Parent and Sellers
shall not and shall not permit their Affiliates to, directly or indirectly
through another Person: (i) induce or attempt to induce any employee of Superfly
Parent, the Purchaser or any of their Affiliates to leave the employ of Superfly
Parent, the Purchaser or any such Affiliate or in any way interfere with the
relationship between Superfly Parent, the Purchaser or any such Affiliate, on
the one hand, and any employee thereof, on the other hand; (ii) hire any person
who was an employee of Superfly Parent, the Purchaser or any of their Affiliates
until one (1) year after such individual’s employment relationship with Superfly
Parent, the Purchaser or such Affiliate has ended; or (iii) induce or attempt to
induce any customer, supplier, distributor, vendor, licensee or other business
relation of the Business to cease doing business with Superfly Parent, the
Purchaser or their Affiliate, or in any way interfere with the relationship
between any such customer, supplier, distributor, vendor, licensee or business
relation, on the one hand, and Superfly Parent, the Purchaser or such Affiliate,
on the other hand.

(d)                     The Parent and Sellers acknowledge and agree that they
have received and will receive sufficient consideration and other benefits as
provided hereunder to clearly justify the restrictions contained in this Section
7.10.  The Parent and Sellers have carefully considered the nature and extent of
the restrictions placed upon them by this Agreement, and hereby acknowledge and
agree that the same are reasonable in time, scope and territory, do not confer a
benefit upon the Purchaser or any of its Affiliates disproportionate to the
detriment of the Parent or any Seller, are reasonable and necessary for the
protection of the Purchaser and its Affiliates and are an essential inducement
to the Purchaser to consummate the transactions contemplated by this Agreement.

38

--------------------------------------------------------------------------------



(e)                     If, at the time of enforcement of this Section 7.10, a
court or arbitrator holds that the restrictions stated herein are unreasonable
under the circumstances then existing, the Parties agree that the maximum
period, scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area determined to be reasonable
under the circumstances by such court or arbitrator, as applicable.

(f)                     The Parent and Sellers covenant and agree that they will
not seek to challenge the enforceability of the covenants contained in this
Section 7.10, nor will they assert as a defense to any action seeking
enforcement of the provisions contained in this Section 7.10 (including an
action seeking injunctive relief) that such provisions are not enforceable due
to lack of sufficient consideration received by the Parent or Sellers. The
Parties hereto agree and acknowledge that money damages would not be an
inadequate remedy for any breach of this Section 7.10.  Therefore, in the event
of a breach or threatened breach by the Parent or any Seller of this Section
7.10, the Purchaser or its successors or assigns may, in addition to other
rights and remedies existing in their favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce, or prevent any violations of, the provisions of this Section 7.10
(without posting a bond or other security).

(g)                     Both before and after the Closing, the Parties shall not
use or disclose to any Person, nor shall they permit their Affiliates to use or
disclose to any Person, except as required by applicable Law or Order (and in
such situation, after giving the Purchaser prior written notice of the proposed
disclosure), any confidential or proprietary information of the other Party, for
any reason or purpose whatsoever, and shall not make use of any of the
confidential or proprietary information for their own purposes or for the
benefit of any Person except the applicable Party or any of its Affiliates;
provided, however, that the foregoing shall not apply to the Purchaser or
Superfly Parent with respect to the Business following the Closing.

Section 7.11.      Risk of Loss.

The risk of loss with respect to the Assets shall remain with the Sellers and
Parent until the Closing.  Until the Closing, the Sellers and Parent shall
maintain in force all the policies of property damage insurance under which any
of the Assets is insured.  If before the Closing any of the Assets is lost,
damaged or destroyed and the loss, damage or destruction would likely result in
a Material Adverse Effect on the Business or Assets, then:

(a)                     the Purchaser may terminate this Agreement in accordance
with the provisions of Section 11.1; or

(b)                     the Purchaser may require the applicable Seller to
assign to the Purchaser the proceeds of any insurance payable as a result of the
occurrence of such loss, damage or destruction and to reduce the Purchase Price
by the amount of the replacement cost of the Assets which were lost, damaged or
destroyed less the amount of any proceeds of insurance payable as a result of
the occurrence.

The provisions of this Section 7.11 shall be without prejudice to any other
rights of the Purchaser under this Agreement.

39

--------------------------------------------------------------------------------



Section 7.12.      Name Change.

Simultaneously with the Closing, the Sellers shall change their company names to
remove any reference to the name “Legacy” or “Consumer Loyalty” or any other
trade name used in the Business.  The Sellers and Parent agree that from and
after the Closing, the Sellers and Parent shall, and shall cause their
Affiliates to, cease to use any written materials, including, labels, packing
materials, letterhead, advertising materials and forms, in each case which
include the words “Legacy” or “Consumer Loyalty.”  As promptly as practicable
after the Closing Date, the Sellers shall file in all jurisdictions in which it
is qualified to do business any documents necessary to reflect such change of
name or to terminate its qualification therein.  In connection with enabling the
Purchaser, at or as soon as practicable after the Closing Date, to use the
current company names the Sellers shall, simultaneously with the Closing,
execute and deliver to the Purchaser all consents related to such change of name
as may be requested by the Purchaser, and will otherwise cooperate with the
Purchaser in effecting such name change.  

Section 7.13.      Employment Agreements with Key Employees.

Purchaser and those employees of Parent or the Sellers listed in Schedule 7.13
(“Key Employees”) shall execute employment agreements, including
confidentiality, non-compete and assignment of discoveries provisions (each, an
“Employment Agreement” and collectively, the “Employment Agreements”)
substantially in the form attached hereto as Exhibit D and on terms satisfactory
to the Purchaser and Superfly Parent.

Section 7.14.      Registration of Shares; Distribution to Parent Shareholders.

Superfly Parent and Parent shall execute a Registration Rights Agreement
(“Registration Rights Agreement”), substantially in the form attached hereto as
Exhibit E, and on terms satisfactory to Superfly Parent, for the registration of
the Shares with the Commission for resale by the Parent.  Subject to the
provisions of Section 3.1(c), the Parent shall distribute all or a portion of
such Shares to all of its shareholders on a pro rata basis, within one hundred
eighty (180) days after the Closing, unless in the opinion of legal counsel to
Parent, such distribution of such Shares would violate any federal or state
securities laws in which case such Shares shall be so distributed within one
hundred eighty (180) days after a registration statement has been filed with and
deemed effective by the Commission and any state securities bureau, if
applicable, or such distribution otherwise becomes legal in the opinion of legal
counsel to Parent.  

Section 7.15.      Shareholder Consents.

(a)                     As promptly as reasonably practicable following the
execution of this Agreement, Parent shall take all action necessary in
accordance with the Utah Act, Parent Articles and Parent Bylaws to obtain the
requisite vote or consent of its shareholders by Shareholder Consents for the
purpose of adopting and approving this Agreement and the transactions
contemplated hereby.  Parent shall use its reasonable best efforts to solicit
from its shareholders such Shareholder Consents in favor of the adoption and
approval of this Agreement and the approval of the transactions contemplated
hereby and will take all other action necessary or advisable to secure the
consent of its shareholders as required by the Utah Act to obtain such
approvals.  Parent shall ensure that the Shareholder Consents are solicited by
Parent in compliance with the Utah Act, Parent Articles and Parent Bylaws, and
all other applicable legal requirements.  

40

--------------------------------------------------------------------------------



(b)                     The Board of Directors of Parent (the “Parent Board”)
shall unanimously recommend that Parent’s shareholders vote in favor of or
consent to the adoption and approval of this Agreement and the transactions
contemplated hereby, and neither the Parent Board nor any committee thereof
shall withdraw, amend or modify, or propose or resolve to withdraw, amend or
modify in a manner adverse to Superfly Parent or Purchaser, the unanimous
recommendation of the Parent Board that Parent’s shareholders vote in favor of
and adopt and approve this Agreement and the transactions contemplated hereby.

(c)                     Parent shall use its best efforts to, as soon as
practicable after the execution of this Agreement and prior to the mailing of
the Shareholder Consents, to obtain an executed Voting Agreement from as many
shareholders of the Parent as possible.

Section 7.16.      Audited Financial Statements; Financial Data.

(a)                     Audited Financial Statements.  As soon as practicable
after the execution of this Agreement and prior to the Closing Date, Parent and
Sellers shall provide to Superfly Parent and Purchaser true, correct and
complete copies of the Audited Financial Statements satisfactory to Superfly
Parent and Purchaser in their sole and absolute discretion.  

(b)                     Financial Data.  During the period after execution of
this Agreement and the Closing Date, as soon as practicable, Parent shall
furnish to Parent (i) monthly profit and loss statements, (ii) a listing of
accounts receivable, including aging, as of the end of each month, (iii) a
listing of accounts payable, including aging, as of the end of each month, and
(iv) such additional financial data as Superfly Parent or Purchaser may
reasonably request.

Section 7.17.      Exhibits.

As promptly as reasonably practicable after the execution of this Agreement, the
Parties shall negotiate and finalize all exhibits hereto.

Section 7.18.      FTC Proceedings.

Prior to and after the Closing, Parent and Sellers shall: (a) use their best
efforts to pursue and obtain a settlement of any and all Proceedings initiated
by the FTC against Parent, any Seller or the Business; and (b) not oppose the
Stipulated Order for Permanent Injunction and Settlement of Claims for Monetary
Relief proposed by the FTC on or about November 24, 2008, a copy of which is set
forth in Schedule 7.18.

41

--------------------------------------------------------------------------------



Section 7.19.      Issuance of Parent Common Stock to Superfly Parent/Conversion
of Note.

If necessary to obtain the requisite vote or consent of the shareholders of
Parent to adopt and approve this Agreement and the transactions contemplated
hereby, and upon Superfly Parent’s partial conversion of the Note, Parent shall
issue to Superfly Parent the amount of shares of Parent Common Stock necessary
to obtain such requisite vote, up a maximum of 10,000,000 shares of Parent
Common Stock, valued at $0.01 per share.  Superfly Parent agrees to partially
convert the Note in accordance with the terms of this Section 7.19 if requested
by Parent and if necessary to obtain the requisite vote or consent of the
shareholders of Parent to adopt and approve this Agreement and the transactions
contemplated hereby.

ARTICLE VIII
TAX AND EMPLOYEE MATTERS

Section 8.1.       Tax Cooperation.

The Purchaser, Sellers and Parent shall reasonably cooperate with each other in
connection with the preparation or audit of any Tax Return(s) and any Tax claim
or litigation in respect of the Business, Assets and the Assumed Liabilities,
which cooperation shall include, but not be limited to, making reasonably
available documents and employees, if any, capable of providing information or
testimony.

Section 8.2.       Transfer Taxes.

All excise, sales, use, value added, registration stamp, recording, documentary,
conveyancing, franchise, property, transfer, gains and similar Taxes, levies,
charges and fees (collectively, “Transfer Taxes”) incurred in connection with
the transactions contemplated by this Agreement shall be borne by the Sellers
and Parent.  The Purchaser, Sellers and Parent shall cooperate in providing each
other with any appropriate resale exemption certifications and other similar
documentation.  The Party that is required by applicable law to make the
filings, reports, or returns with respect to any applicable Transfer Taxes shall
do so, and the other Party shall cooperate with respect thereto as necessary.

Section 8.3.       Employees.

(a)                     The Parent and the applicable Seller shall be solely
responsible and the Purchaser shall have no obligations whatsoever for any
compensation or other amounts payable to any employee (or former employee) of
each Seller, including, without limitation, bonus, salary, accrued vacations,
fringe, pension or profit sharing benefits, or severance pay payable to any
employee (or former employee) of the applicable Seller for any period relating
to the service with the applicable Seller at any time prior to the Closing Date
and the Parent or applicable Seller shall pay all such amounts to all entitled
employees on or prior to the Closing Date.

42

--------------------------------------------------------------------------------



(b)                     The Parent and the applicable Seller shall remain solely
responsible for the satisfaction of all claims for medical, dental, life
insurance, health accident or disability benefits brought by or in respect of
employees (or former employees), agents or “leased” employees of each Seller
which claims relate to events occurring prior to the Closing Date.  The Parent
and the applicable Seller also shall remain solely responsible for all worker’s
compensation claims of any employees (or former employees), agents or “leased”
employees of the applicable Seller which relate to events occurring prior to the
Closing Date.  The Parent or applicable Seller shall pay, or cause to be paid,
all such amounts to the appropriate persons as and when due.

ARTICLE IX
CONDITIONS TO CLOSING

Section 9.1.       Conditions to Each Party’s Obligations.

The respective obligations of each Party to consummate the transactions
contemplated by this Agreement will be subject to the fulfillment or waiver,
where permissible, at or prior to the Closing Date, of each of the following
conditions:

(a)                     Shareholder Approval.  This Agreement and the
transactions contemplated hereby, including the Acquisition, shall have been
approved and adopted by the affirmative vote or consent of the Parent’s
shareholders by Shareholder Consents to the extent required by the Utah Act, the
Parent Articles and Parent Bylaws.

(b)                     Legality.  No provision of any applicable Law or
regulation shall restrain, prevent, materially delay or restructure the
transactions contemplated by this Agreement.  

(c)                     No Injunctions; Orders or Restraints.  There will be no
effective Order issued by a Governmental Entity of competent jurisdiction to the
effect that the purchase and sale of the Assets may not be consummated as
provided in this Agreement, and no proceeding or lawsuit will have been
commenced by any Governmental Entity for the purpose of obtaining any such
injunction, writ or preliminary restraining order and no written notice will
have been received from any Governmental Entity indicating an intent to
restrain, prevent, materially delay or restructure the transactions contemplated
by this Agreement.

Section 9.2.       Conditions to Obligations of the Purchaser.

The obligations of the Purchaser to consummate the transactions contemplated by
this Agreement will be subject to the fulfillment at or prior to the Closing of
each of the following additional conditions:

43

--------------------------------------------------------------------------------



(a)                     Representations and Warranties.  The representations and
warranties of the Sellers and Parent set forth in Articles IV shall have been
true and correct in all material respects as of the date hereof and shall be
true and correct in all material respects as of the Closing Date as though made
on and as of the Closing Date, except that those representations and warranties
that by their terms are qualified by materiality or Material Adverse Effect
shall be true and correct in all respects, and except that the representations
and warranties specifically made as of a different date shall be true and
correct as of such date;

(b)                     Performance of Obligations of the Sellers and
Parent.  The Sellers and Parent shall have performed in all material respects
all covenants and agreements required to be performed by it under this Agreement
on or prior to the Closing Date;

(c)                     No Material Adverse Change.  Since the Unaudited Balance
Sheet Date, there shall not have occurred (nor shall the Sellers or Parent have
become aware of) any Material Adverse Effect in or affecting the Sellers, the
Business, the Assets or the Assumed Liabilities;

(d)                     Parent Board Recommendation.  Neither the Parent Board
nor any committee thereof shall have withdrawn, amended or modified, or proposed
or resolved to withdraw, amend or modify in a manner adverse to Superfly Parent
or Purchaser, the unanimous recommendation of the Parent Board that Parent’s
shareholders vote in favor of or consent to the adoption and approval of this
Agreement and the transactions contemplated hereby.

(e)                     No Proceeding.  There shall be no Proceeding pending
before any Governmental Entity, or threatened to be filed or initiated,
including, without limitation by any shareholder of Parent, which, in the
reasonable judgment of any party, may result in the restraint or prohibition of
the consummation of any transaction contemplated hereby or the obtaining of a
material amount of damages from or other relief against Parent, any Seller or
any of their members, managers, employees, directors or officers in such
capacity, in connection with the consummation of any transaction contemplated
hereby.

(f)                     Audited Financial Statements.  The Audited Financial
Statements shall not differ in any material respect from the Unaudited Financial
Statements and shall show assets and EBITDA as reflected on the Unaudited
Financial Statements.

(g)                     Satisfactory Due Diligence.  Superfly Parent and
Purchaser shall have completed and be satisfied with, in their sole and absolute
discretion, the results of their due diligence investigation with respect to
Parent, Sellers, the Business, the Assets and the Assumed Liabilities.

(h)                     Consents.  The Sellers or Parent shall have obtained and
delivered to the Purchaser the written consent (or waivers with respect thereto)
for the assignment of all Material Contracts and as otherwise set forth on
Schedule 9.2(h), and all such consents and waivers shall be in full force and
effect;

(i)                     Seller Certificates.  The Manager of each Seller and the
President of the Parent shall have executed and delivered to the Purchaser a
certificate as to compliance with the conditions set forth in Sections 9.2(a),
(b) and (c);

44

--------------------------------------------------------------------------------



(j)                     Indebtedness; Release of Liens.  Purchaser shall have
received evidence, in form and substance reasonably satisfactory to the
Purchaser, that all Liens affecting the Business and the Assets, other than
Permitted Liens, have been released;

(k)                     Ancillary Documents.  The Sellers and Parent, as
applicable, shall have delivered, or caused to be delivered, to the Purchaser
the following:

(i)       executed deeds, bills of sale, instruments of assignment, certificates
of title and other conveyance documents, dated the Closing Date, transferring to
the Purchaser all of each Seller’s right, title and interest in and to the
Assets, together with possession of the Assets, including a Bill of Sale for
each Seller (the “Bill of Sale”) substantially in the form of Exhibit F attached
hereto;

(ii)      documents evidencing the assignment of the Assumed Contracts, and the
assignment of any Permits, including an Assignment and Assumption Agreement for
each Seller (the “Assignment and Assumption Agreement”) substantially in the
form of Exhibit G attached hereto;

(iii)     an assignment agreement with respect to Intellectually Property
included in the Assets (the “Intellectual Property Assignment”), substantially
in the form of Exhibit H attached hereto;

(iv)      the Voting Agreement;

(v)       the Employment Agreements, on terms satisfactory to the Purchaser and
Superfly Parent;

(vi)      the Registration Rights Agreement, on terms satisfactory to Superfly
Parent;

(vii)     a copy of resolutions of the board of directors of the Parent and the
applicable governing body of each Seller authorizing the execution, delivery and
performance of this Agreement by the Parent and Sellers and a certificate of the
secretary or assistant secretary of the Parent and each Seller, dated as of the
Closing Date, certifying: (x) the organizational documents of the Parent and
each Seller, (y) that such resolutions were duly adopted and are in full force
and effect, and (z) and attaching incumbency and specimen signatures of the
officer(s) signing this Agreement;

(viii)    a certificate of the Secretary of State (or other applicable office)
in which the Sellers are organized and qualified to do business, dated as of a
date not more than ten (10) Business Days prior to the Closing Date, certifying
as to the good standing and non-delinquent tax status of the Sellers;

(ix)      copies of all filings and/or notices made by the Sellers and the
Parent with Governmental Entities in connection with the consummation of the
transactions contemplated by this Agreement and the Ancillary Documents;

45

--------------------------------------------------------------------------------



(x)       all documents or other evidence satisfactory to Superfly Parent and
the Purchaser, in their sole and absolute discretion, confirming that any
Proceedings by the FTC against the Parent, any Seller or the Business have been
settled; and

(xi)      all other documents required to be entered into by the Sellers and
Parent pursuant to this Agreement or reasonably requested by the Purchaser to
convey the Assets to the Purchaser or to otherwise consummate the transactions
contemplated by this Agreement.

Section 9.3.       Conditions to Obligations of the Sellers and Parent.

The obligations of the Sellers and the Parent to consummate the transactions
contemplated by this Agreement will be subject to the fulfillment at or prior to
the Closing of each of the following additional conditions:

(a)                     Representations and Warranties.  The representations and
warranties of the Purchaser set forth in Article V shall have been true and
correct in all material respects as of the date hereof and shall be true and
correct in all material respects as of the Closing Date as though made on and as
of the Closing Date, except that those representations and warranties that by
their terms are qualified by materiality or Material Adverse Effect shall be
true and correct in all respects, and except that the representations and
warranties specifically made as of a different date shall be true and correct as
of such date;

(b)                     Performance of Obligations by the Purchaser.  The
Purchaser shall have performed in all material respects all covenants and
agreements required to be performed by it under this Agreement on or prior to
the Closing Date;

(c)                     Ancillary Documents.  The Purchaser shall have
delivered, or caused to be delivered, to the Parent the following:

(i)       the Purchase Price including the Cash less the Deposit and
certificates representing the Shares;

(ii)      executed deeds, bills of sale, instruments of assignment, certificates
of title and other conveyance documents, dated the Closing Date, transferring to
the Purchaser all of each Seller’s right, title and interest in and to the
Assets, together with possession of the Assets, including the Bill of Sale;

(iii)     documents evidencing the assignment of the Assumed Contracts, and the
assignment of any Permits, including the Assignment and Assumption Agreement;

(iv)      the Intellectual Property Assignment Agreement;

(v)       the Voting Agreement;

(vi)      the Employment Agreements;

(vii)     the Registration Rights Agreement;

46

--------------------------------------------------------------------------------



(viii)    a copy of the resolutions of the board of directors of Superfly Parent
and the Purchaser authorizing the execution, delivery and performance of this
Agreement by Superfly Parent and the Purchaser, respectively, and a certificate
of the secretary or assistant secretary or Superfly Parent and the Purchaser,
dated as of the Closing Date, certifying: (x) the organizational documents of
Superfly Parent and the Purchaser, (y) that such resolutions were duly adopted
and are in full force and effect, and (z) and attaching incumbency and specimen
signatures of the officer(s) signing this Agreement; and

(ix)      all other documents required to be entered into or delivered by the
Purchaser at or prior to the Closing pursuant to this Agreement or the Ancillary
Documents.

ARTICLE X
CLOSING

The consummation of the transactions contemplated by this Agreement is referred
to in this Agreement as the “Closing.”  The “Closing Date” will occur no later
than three (3) Business Days following the date upon which all conditions
precedent set forth in Article IX of this Agreement are satisfied or waived by
the party for whose benefit such conditions exist, or on such other date as the
Parties may agree.  The Closing will take place at the offices of Butzel Long,
380 Madison Avenue, New York, NY 10017, or at such other place as the Parties
may agree.

ARTICLE XI
TERMINATION

Section 11.1.      Termination.

This Agreement may be terminated at any time at or prior to the Closing (the
“Termination Date”):

(a)                     in writing by mutual consent of the Parties;

(b)                     by written notice from the Parent to the Purchaser, if
the Purchaser (i) fails timely to perform in any material respect any of its
covenants or agreements contained in this Agreement required to be performed by
it on or prior to the Closing Date or (ii) materially breaches any of its
representations and warranties contained in this Agreement, in each case which
failure or breach is not cured within fifteen (15) days after the Parent has
notified the Purchaser of its intent to terminate this Agreement pursuant to
this subparagraph (b), provided that, if such failure cannot be cured within
such fifteen (15) days, this Agreement shall not be terminated pursuant to this
subparagraph (b) so long as diligent efforts are made by Purchaser to cure such
failure;

(c)                     by written notice from Superfly Parent or the Purchaser
to the Parent, if (i) any Seller or the Parent fails timely to perform in any
material respect any of their covenants or agreements contained in this
Agreement required to be performed by it on or prior to the Closing Date, (ii)
any Seller or the Parent materially breaches any of their representations and
warranties contained in this Agreement, in each case which failure or breach is
not cured within fifteen (15) days after the Purchaser has notified the Parent
of its intent to terminate this Agreement pursuant to this subparagraph (c),
provided that, if such failure cannot be cured within such fifteen (15) days,
this Agreement shall not be terminated pursuant to this subparagraph (c) so long
as diligent efforts are made by Sellers and Purchaser to cure such failure,
(iii) any Seller or Parent breaches the covenants set forth in Section 7.4,
(iv) the requisite adoption and approval of this Agreement and the transactions
contemplated hereby by the shareholders of the Parent by Shareholder Consents
has not been obtained as of March 31, 2009, (v) Parent’s shareholders
affirmatively vote against the approval and adoption of this Agreement and the
transactions contemplated hereby, or (vi) the FTC Proceedings have not been
settled as contemplated by the provisions of Section 7.18;

47

--------------------------------------------------------------------------------



(d)                     by either the Purchaser or the Parent in the event that
any condition to closing contained herein becomes incapable of being satisfied,
provided that a Party shall not be entitled to terminate this Agreement pursuant
to this clause (d) in the event the failure of such condition to be satisfied is
due to breach or default of such Party or any of its Affiliates; or

(e)                     by either the Purchaser or the Parent if there shall be
any Law or regulation that makes the consummation of the transactions
contemplated hereby illegal or otherwise prohibited or if consummation of the
transactions contemplated hereby would violate any nonappealable final order,
decree or judgment of any court or governmental body having competent
jurisdiction.

Section 11.2.      Effect of Termination.

(a)                     If this Agreement is terminated as permitted by Section
11.1, except as set forth in Section 11.2(b) or 11.2(c) below: (i) such
termination shall be without liability of either Party (or any member, manager,
shareholder, director, officer, employee, agent, consultant or representative of
such Party) to the other Party to this Agreement; provided that if such
termination shall result from the (x) failure of either party to fulfill a
condition to the performance of the obligations of the other Party, (y) failure
to perform a covenant of this Agreement or (z) breach by either Party hereto of
any representation or warranty or agreement contained herein, such Party shall
be fully liable for any and all damages incurred or suffered by the other party
as a result of such failure or breach; (ii) the Parent shall reimburse the
Purchaser or Superfly Parent, as designated by Superfly Parent, the amount of
the Deposit which shall be payable within two (2) days of termination by wire
transfer of immediately available U.S. funds to such bank account as designated
by the Superfly Parent; and (iii) the entire principal balance of the Note and
all interest accrued thereon (collectively, the “Note Amount”) shall become
immediately due and payable, and the Parent shall pay to Purchaser or Superfly
Parent or an Affiliate thereof, as directed by Superfly Parent, the Note Amount
within two (2) days of termination by wire transfer of immediately available
U.S. funds to such bank account as designated by Superfly Parent.  The
provisions of Sections 7.7 (Public Announcements), this Section 11.2 (Effect of
Termination), 13.1 (Notices), 13.6 (Controlling Law; Amendment), 13.7 (Consent
to Jurisdiction, Etc.), 13.8 (Waiver of Jury Trial) and 13.15 (Transaction
Costs) shall survive any termination hereof pursuant to Section 11.1.

48

--------------------------------------------------------------------------------



(b)                     Notwithstanding anything to the contrary contained in
Section 11.3(a), if this Agreement is terminated by the Parent solely pursuant
to Section 11.1(b), Parent shall be entitled to a termination fee in the
aggregate amount of $250,000 (collectively, the “Parent Termination Fee”) which
shall be Parent’s liquidated damages and sole and exclusive right and remedy
related to the termination of this Agreement pursuant to Section 11.1(b);
provided, however, that Parent shall reimburse Purchaser or Superfly Parent, as
directed by Superfly Parent, in the amount equal to the difference between (i)
the Deposit, plus the amount of any loans or payments other than the Deposit
made or paid by or on behalf of the Purchaser to Parent or any Seller prior to
the Closing, and (ii) the Parent Termination Fee, which such reimbursement shall
be payable within two (2) days of termination by wire transfer of immediately
available U.S. funds to such bank account as designated by Superfly Parent.  The
Parties hereby agree that Parent’s and Sellers’ damages in the event of
termination of this Agreement pursuant to Section 11.1(b) are difficult to
ascertain, and that the Parent Termination Fee is a fair and adequate
compensation for such damages.

(c)                     Notwithstanding anything to the contrary contained in
Section 11.3(a), if this Agreement is terminated by Superfly Parent or the
Purchaser pursuant to (i) Section 11.1(c)(iii), (iv), (v) or (vi), or (ii)
Section 11.1(d) with respect to the conditions to closing contained in Section
9.1(a), 9.2(d), 9.2(e), 9.2(f), 9.2(g), or 9.2(k)(x): (x) the Parent shall pay
to Purchaser or Superfly Parent or an Affiliate thereof, as directed by Superfly
Parent, a termination fee as follows (A) the payment of cash in the amount of
the Deposit which shall be payable within two (2) days of termination by wire
transfer of immediately available U.S. funds to such bank account as designated
by Superfly Parent, and (B) the issuance to Purchaser or Superfly Parent or an
Affiliate thereof, as directed by Superfly Parent, of such number of shares of
Parent Common Stock equal to 25% of the number of issued and outstanding shares
of Parent Common Stock as of the date of termination, on a fully-diluted basis
(the “Termination Shares”), which shall be issued within two (2) days of
termination (collectively, the “Purchaser Termination Fee”); (y) the Note Amount
shall become immediately due and payable, and the Parent shall pay to Purchaser
or Superfly Parent or an Affiliate thereof, as directed by Superfly Parent, the
Note Amount within two (2) days of termination by wire transfer of immediately
available U.S. funds to such bank account as designated by Superfly Parent; and
(z) the Purchaser Termination Fee shall be the Purchaser’s liquidated damages
and sole and exclusive right and remedy related to the termination of this
Agreement pursuant to Section 11.1(c)(iii) or (iv) or 11.1(d).  The Parties
hereby agree that Purchaser’s damages in the event of such termination of this
Agreement are difficult to ascertain, and that the Purchaser Termination Fee is
a fair and adequate compensation for such damages.

(d)                     Pursuant to a registration rights agreement to be
entered into by the Parent and the holder of such Termination Shares as soon as
practicable following the issuance of the Termination Shares pursuant to Section
11.2(c)(x)(B) above, which shall be on terms satisfactory to Superfly Parent,
the Company shall, promptly and as soon as practicable after the issuance
thereof, register the Termination Shares for resale by the holder of such
Termination Shares pursuant to a registration statement filed by the Company
with the Commission.

49

--------------------------------------------------------------------------------



ARTICLE XII
INDEMNIFICATION

Section 12.1.      Indemnification Obligations of the Sellers and the Parent.

The Sellers and the Parent hereby jointly and severally indemnify, defend and
hold harmless Superfly Parent, the Purchaser and its Affiliates, each of their
respective officers, directors, employees, shareholders, agents and
representatives and each of the heirs, executors, successors and assigns of any
of the foregoing (collectively, the “Purchaser Indemnified Parties”) from,
against and in respect of any and all claims, Liabilities, losses (whether or
not involving a third party claim), costs, expenses, penalties, fines and
judgments (at equity or at law) and damages whenever arising or incurred
(including, without limitation, amounts paid in settlement, costs of
investigation and reasonable attorneys’ fees and expenses) arising out of,
relating to or in connection with:

(a)                     any Liability of the Sellers or the Parent of any nature
whatsoever, except the Assumed Liabilities;

(b)                     events or circumstances occurring or existing with
respect to the ownership, operation and maintenance of the Business, Assets and
the Assumed Liabilities on or prior to the Closing Date, except the Assumed
Liabilities;

(c)                     the untruth, breach or inaccuracy of any representation
or warranty made by a Seller or Parent in this Agreement or in the Ancillary
Documents;

(d)                     any breach of any covenant, agreement or undertaking
made by a Seller or Parent in this Agreement or in the Ancillary Documents;

(e)                     any fees, expenses or other payments incurred or owed by
the Parent or any Seller to any brokers, financial advisors or comparable other
Persons retained or employed by the Parent or the Sellers in connection with the
transactions contemplated by this Agreement and the Ancillary Documents;

(f)                     non-compliance by the Parties with any applicable bulk
sales legislation;

(g)                     any fraud, willful misconduct or bad faith of the Parent
or any Seller in connection with this Agreement or the Ancillary Documents;

(h)                     any Proceedings by the FTC, or by a third party in
connection with the activities subject to such FTC Proceedings, related to the
Parent, any Seller, the Business or any of their respective managers, officers,
directors, members, shareholders, employees, agents or representatives for
events or actions that have occurred in connection with the Business involving
the Parent or any Seller prior to the Closing Date (collectively, the “FTC
Claims”); and the extension of the FTC Claims to, or the initiation of
Proceedings by the FTC or any third party against, the Purchaser, Superfly
Parent, any of their Affiliates or any of their respective officers, directors,
managers, shareholders, members, employees, agents or representatives,
including, without limitation, attorneys’ fees and expenses, related to the
facts and circumstances that are the subject of the FTC Claims; and

50

--------------------------------------------------------------------------------



(i)                     any Liability of the Sellers or the Parent with respect
to the restatement of financials contained in the Parent’s annual reports on
Form 10-K for the fiscal years ended December 31, 2006 and 2007, as amended.

The claims, Liabilities, losses (including, without limitation, diminution in
value of Assets or equity interests), costs, expenses (including reasonable
attorneys’ and accountants’ and other professionals’ fees and litigation
expenses), penalties, fines, damages, shortages, assessments, Tax deficiencies
and Taxes (including interest and penalties thereon) incurred in connection with
the receipt of indemnification payments (including interest or penalties
thereon) arising from or in connection with any such matter that is the subject
of indemnification under this Article XII, whether or not foreseeable, of the
Purchaser Indemnified Parties described in this Section 12.1 as to which the
Purchaser Indemnified Parties are entitled to indemnification are hereinafter
collectively referred to as the “Purchaser Losses.”

Section 12.2.      Indemnification Obligations of the Purchaser.

The Purchaser will indemnify and hold harmless the Sellers and Parent and their
members, managers, officers, directors, employees, agents and representatives
and each of the heirs, executors, successors and assigns of any of the foregoing
(collectively, the “Seller Indemnified Parties”) from, against and in respect of
any and all claims, Liabilities, losses, costs, expenses, penalties, fines and
judgments (at equity or at law, including statutory and common) and damages
whenever arising or incurred (including, without limitation, amounts paid in
settlement, costs of investigation and reasonable attorneys’ fees and expenses)
arising out of or relating to:

(a)                     the Assumed Liabilities;

(b)                     any untruth, breach or inaccuracy of any representation
or warranty made by the Purchaser in this Agreement or in any of the Ancillary
Documents;

(c)                     any breach of any covenant, agreement or undertaking
made by the Purchaser in this Agreement or in any of the Ancillary Documents;

(d)                     any fees, expenses or other payments incurred or owed by
the Purchaser to any brokers, financial advisors or comparable other Persons
retained or employed by Superfly Parent or the Purchaser in connection with the
transactions contemplated by this Agreement and the Ancillary Documents; or

(e)                     any fraud, willful misconduct or bad faith of the
Purchaser in connection with this Agreement or the Ancillary Documents.

The claims, Liabilities, losses, costs, expenses (including reasonable
attorneys’ and accountants’ and other professionals’ fees and litigation
expenses), penalties, fines, damages, shortages, assessments, Tax deficiencies
and Taxes (including interest and penalties thereon) incurred in connection with
the receipt of indemnification payments (including interest or penalties
thereon) arising from or in connection with any such matter that is the subject
of indemnification under this Article XII, whether or not foreseeable, of the
Seller Indemnified Parties described in this Section 12.2 as to which the Seller
Indemnified Parties are entitled to indemnification are hereinafter collectively
referred to as the “Seller Losses.”

51

--------------------------------------------------------------------------------



Section 12.3.      Indemnification Procedure.

(a)                     Promptly after receipt by a Purchaser Indemnified Party
or a Seller Indemnified Party (hereinafter collectively referred to as an
“Indemnified Party”) of notice by a third party (including any Governmental
Entity) of any complaint or the commencement of any audit, investigation, action
or proceeding with respect to which such Indemnified Party may be entitled to
receive payment from the other Party for any Purchaser Losses or Seller Losses,
as the case may be, such Indemnified Party will notify the Purchaser, the Parent
or the Sellers, as the case may be (the “Indemnifying Party”), promptly
following the Indemnified Party’s receipt of such complaint or of notice of the
commencement of such audit, investigation, action or proceeding; provided,
however, that the failure to so notify the Indemnifying Party will relieve the
Indemnifying Party from liability under this Agreement with respect to such
claim only if, and only to the extent that, such failure to notify the
Indemnifying Party results in the forfeiture by the Indemnifying Party of rights
and defenses otherwise available to the Indemnifying Party with respect to such
claim.  The Indemnifying Party will have the right, upon written notice
delivered to the Indemnified Party within ten (10) days thereafter assuming full
responsibility for any Purchaser Losses or Seller Losses, as the case may be,
resulting from such audit, investigation, action or proceeding, to assume the
defense of such audit, investigation, action or proceeding, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of the fees and disbursements of such counsel.  If, however, the
Indemnifying Party declines or fails to assume the defense of the audit,
investigation, action or proceeding on the terms provided above or to employ
counsel reasonably satisfactory to the Indemnified Party, in either case within
such ten (10) day period, then such Indemnified Party may employ counsel to
represent or defend it in any such audit, investigation, action or proceeding
and the Indemnifying Party will pay the reasonable fees and disbursements of
such counsel as incurred; provided, however, that the Indemnifying Party will
not be required to pay the fees and disbursements of more than one (1) counsel
for all Indemnified Parties in any jurisdiction in any single audit,
investigation, action or proceeding.  In any audit, investigation, action or
proceeding with respect to which indemnification is being sought hereunder, the
Indemnified Party or the Indemnifying Party, whichever is not assuming the
defense of such action, will have the right to participate in such matter and to
retain its own counsel at such Party’s own expense.  The Indemnifying Party or
the Indemnified Party, as the case may be, will at all times use reasonable
efforts to keep the Indemnifying Party or the Indemnified Party, as the case may
be, reasonably apprised of the status of the defense of any matter the defense
of which they are maintaining and to cooperate in good faith with each other
with respect to the defense of any such matter.

52

--------------------------------------------------------------------------------



(b)                     No Indemnified Party may settle or compromise any claim
or consent to the entry of any judgment with respect to which indemnification is
being sought hereunder without the prior written consent of the Indemnifying
Party, unless (i) the Indemnifying Party fails to assume and maintain the
defense of such claim pursuant to Section 12.3(a) or (ii) such settlement,
compromise or consent includes an unconditional release of the Indemnifying
Party from all liability arising out of such claim.  An Indemnifying Party may
not, without the prior written consent of the Indemnified Party, settle or
compromise any claim or consent to the entry of any judgment with respect to
which indemnification is being sought hereunder unless (i) such settlement,
compromise or consent includes an unconditional release of the Indemnified Party
from all liability arising out of such claim, (ii) does not contain any
admission or statement suggesting any wrongdoing or liability on behalf of the
Indemnified Party and (iii) does not contain any equitable order, judgment or
term which in any manner affects, restrains or interferes with the business of
the Indemnified Party or any of the Indemnified Party’s Affiliates.

(c)                     In the event any Indemnified Party should have a claim
for indemnity against any Indemnifying Party that does not involve a third party
claim, the Indemnified Party shall deliver notice of such claim with reasonable
promptness to the Indemnifying Party.  Such notice shall specify the basis for
such claim.  The failure by any Indemnified party so to notify the Indemnifying
Party shall not relieve the Indemnifying Party from any liability that it may
have to such Indemnified Party with respect to any claim made pursuant to this
Section 12.3(c), it being understood that notices for claims in respect of a
breach of a representation or warranty must be delivered prior to the expiration
of the survival period for such representation or warranty under Section
12.4.  If the Indemnifying Party does not notify the Indemnified Party within
thirty (30) calendar days following its receipt of such notice that the
Indemnifying Party disputes its liability to the Indemnified Party under this
Article XII, or the amount thereof, the claim specified by the Indemnified Party
in such notice shall be conclusively deemed a liability of the Indemnifying
Party under this Article XII, and the Indemnifying Party shall pay the amount of
such liability to the Indemnified Party on demand or, in the case of any notice
in which the amount of the claim (or any portion of the claim) is estimated, on
such later date when the amount of such claim (or such portion of such claim)
becomes finally determined.  If the Indemnifying Party has timely disputed its
liability with respect to such claim as provided above, as promptly as possible,
such Indemnifying Party and the Indemnified Party will establish the merits and
amount of such claim (by mutual agreement, litigation, arbitration or otherwise)
and, within five (5) Business Days of the final determination of the merits and
amount of such claim, the Indemnifying Party will pay to the Indemnified Party
immediately available funds in an amount equal to such claim as determined
hereunder.

(d)                     Notwithstanding the foregoing provisions or any other
provision in this Agreement to the contrary, in connection with any Proceedings
subject to Section 12.1(h), the Purchaser Indemnified Parties shall be entitled
to, at its option: (i) approve the Indemnifying Party’s choice of counsel to
their satisfaction in their sole discretion; or (ii) assume the defense of such
Proceedings, including the retention of counsel satisfactory to the Purchaser
Indemnified Parties in their sole discretion, the cost of which (including fees,
expenses and disbursements) shall be borne by the Indemnifying Party as provided
in Section 12.1(h).

53

--------------------------------------------------------------------------------



Section 12.4.      Claims Period.

For purposes of this Agreement, a “Claims Period” shall be the period during
which a claim for indemnification may be asserted under this Agreement by an
Indemnified Party.  The Claims Periods under this Agreement shall begin on the
date hereof and terminate as follows:

(a)                     The covenants and agreements of the Purchaser, the
Sellers and the Parent, as applicable, shall survive in accordance with their
terms and unless otherwise specified therein, shall survive indefinitely.  All
representations and warranties of the Purchaser, the Sellers and the Parent, as
applicable, and all claims or Proceedings with respect thereto, shall survive
for a period of one (1) year after the Closing Date, except that the
representation and warranties of the Sellers and Parent set forth in Section 4.2
(Authorization; Enforceability; Ownership), 4.14 (Environmental), 4.18 (Employee
Matters) and 4.21 (Taxes) shall survive the Closing until the expiration of the
applicable statute of limitations.

(b)                     Notwithstanding the foregoing, if, prior to the close of
business on the last day of the applicable Claims Period, an Indemnifying Party
shall have been properly notified of a claim for indemnity hereunder and such
claim shall not have been finally resolved or disposed of at such date, such
claim shall continue to survive and shall remain a basis for indemnity hereunder
until such claim is finally resolved or disposed of in accordance with the terms
hereof.  The Sellers’ and the Parent’s indemnification obligations under this
Article XII include, without limitation, the obligation to pay and reimburse the
Purchaser for all Purchaser Losses, whether or not arising due to third party
claims.

Section 12.5.      Reliance

Each Party hereto shall be entitled to rely upon, and shall be deemed to have
relied upon, all representations, warranties and covenants of each other Party
set forth in this Agreement which have been or are made in favor of such Party,
and the rights of the Purchaser under this Article XII shall not be affected,
notwithstanding (a) the making of this Agreement, (b) any investigation or
examination conducted with respect to, or any Knowledge acquired (or capable of
being acquired) about the accuracy or inaccuracy of or compliance with, any
representation, warranty, covenant, agreement, undertaking or obligation made by
or on behalf of the Parties hereto or (c) the Closing hereunder.

Section 12.6.      Payment of Claims; Right of Set-off.

The Purchaser shall have the right (but not the obligation) to reduce any amount
owed by the Purchaser to the Sellers or the Parent under this Agreement, any
Ancillary Documents or otherwise by (a) any amount owed by a Seller or the
Parent to the Purchaser under this Agreement, any Ancillary Documents or
otherwise, and (b) any Purchaser Losses incurred as a result of the
indemnification events set forth in Section 12.1.  In the event that the
Purchaser elects to exercise a right of set-off under this Section 12.6, the
Purchaser shall deliver a written notice to the applicable Seller or the Parent
specifying the amount thereof.

54

--------------------------------------------------------------------------------



ARTICLE XIII
MISCELLANEOUS PROVISIONS

Section 13.1.      Notices.

All notices, communications and deliveries under this Agreement will be made in
writing signed by or on behalf of the Party making the same, will specify the
Section under this Agreement pursuant to which it is given or being made, and
will be delivered personally or by facsimile or other electronic transmission or
sent by registered or certified mail (return receipt requested) or by next day
courier (with evidence of delivery and postage and other fees prepaid) as
follows:

     To the Purchaser:

Superfly Advertising, Inc. 420 Lexington Avenue, Suite 450 New York, New York
10170 Attn: Curtis H. Staker Facsimile: 212.355.1297 Email:
cstaker@superflyadvertising.com  

 

with a copy (which shall not constitute notice) to:

  Butzel Long 380 Madison Avenue, 22nd Floor New York, NY 10017 Attn: Jane
Greyf, Esq. Facsimile: 212.818.0494 E-mail: greyf@butzel.com  

     To the Sellers or Parent:

c/o Commerce Planet, Inc. 30 S. La Patera Lane Goleta, CA 93117 Attn: Anthony G.
Roth Facsimile: 805.456.2991 E-mail: troth@commerceplanet.com

 

with a copy (which shall not constitute notice) to:

  Hodgson Russ LLP 1540 Broadway, 24th Floor New York, NY 10036 Attn: Stephen A.
Weiss, Esq. and Eric Pinero, Esq. Facsimile: 212.751.0928 Email:
sweiss@hodgsonruss.com and epinero@hodgsonruss.com

55

--------------------------------------------------------------------------------



or to such other representative or at such other address of a Party as such
Party may furnish to the other Parties in writing.  Any notice which is
delivered personally or by facsimile or other electronic transmission in the
manner provided herein shall be deemed to have been duly given to the Party to
whom it is directed upon actual receipt by such Party or its agent.  Any notice
which is addressed and mailed in the manner herein provided shall be
conclusively presumed to have been duly given to the Party to which it is
addressed at the close of business, local time of the recipient, on the fourth
Business Day after the day it is so placed in the mail (or on the first Business
Day after placed in the mail if sent by overnight courier) or, if earlier, the
time of actual receipt.

Section 13.2.      Schedules and Exhibits.

The Schedules and Exhibits to this Agreement are hereby incorporated into this
Agreement and are hereby made a part of this Agreement as if set out in full in
this Agreement.

Section 13.3.      Assignment; Successors in Interest.

No assignment or transfer by any Party of such Party’s rights and obligations
under this Agreement will be made except with the prior written consent of the
other Parties to this Agreement; provided, however, that the Purchaser may
assign any or all of its rights, obligations and interests hereunder without any
such written consent to any Affiliate of the Purchaser.  This Agreement will be
binding upon and will inure to the benefit of the Parties and their successors
and permitted assigns, and any reference to a Party will also be a reference to
a successor or permitted assign.

Section 13.4.      Number; Gender.

Whenever the context so requires, the singular number will include the plural
and the plural will include the singular, and the gender of any pronoun will
include the other genders.

Section 13.5.      Captions.

The titles, captions and table of contents contained in this Agreement are
inserted in this Agreement only as a matter of convenience and for reference and
in no way define, limit, extend or describe the scope of this Agreement or the
intent of any provision of this Agreement.  Unless otherwise specified to the
contrary, all references to Articles and Sections are references to Articles and
Sections of this Agreement and all references to Schedules or Exhibits are
references to Schedules and Exhibits, respectively, to this Agreement.

Section 13.6.      Controlling Law; Amendment.

This Agreement will be governed by and construed and enforced in accordance with
the internal laws of the State of New York applicable to contracts made within
such state.  This Agreement may not be amended, modified or supplemented except
by written agreement of the Parties.

56

--------------------------------------------------------------------------------



Section 13.7.      Consent to Jurisdiction, Etc.

Except as otherwise expressly provided in this Agreement, the Parties hereto
agree that any suit, action or proceeding seeking to enforce any provision of,
or based on any matter arising out of or in connection with, this Agreement or
the transactions contemplated hereby may be brought to the jurisdiction of the
courts of the State of New York or the federal courts located in the New York,
and each of the Parties hereby consents to the jurisdiction of such courts (and
of the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding which is brought in any such court has been brought in an
inconvenient forum.  The Parties agree that, after a legal dispute is before a
court as specified in this Section 13.7, and during the pendency of such dispute
before such court, all actions, suits, or proceedings with respect to such
dispute or any other dispute, including without limitation, any counterclaim,
cross-claim or interpleader, shall be subject to the jurisdiction of such
court.  Process in any such suit, action or proceeding may be served on any
Party anywhere in the world, whether within or without the jurisdiction of any
such court.  Each Party hereto agrees that a final judgment in any action, suit
or proceeding described in this Section 13.7 after the expiration of any period
permitted for appeal and subject to any stay during appeal shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by applicable laws.

Section 13.8.      WAIVER OF JURY TRIAL.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 13.9.      Severability.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction will, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement, and any such prohibition or unenforceability in any jurisdiction
will not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by law, the Parties waive any provision
of law which renders any such provision prohibited or unenforceable in any
respect.

Section 13.10.     Counterparts; Electronic Signatures.

This Agreement may be executed in two (2) or more counterparts, each of which
will be deemed an original, and it will not be necessary in making proof of this
Agreement or the terms of this Agreement to produce or account for more than one
(1) of such counterparts.  Facsimile, PDF or other electronic signatures to this
Agreement shall have the same effect as original signatures.

Section 13.11.     Enforcement of Certain Rights.

Nothing expressed or implied in this Agreement is intended, or will be
construed, to confer upon or give any Person other than the Parties, and their
successors or permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, or result in such Person being
deemed a third party beneficiary of this Agreement.

57

--------------------------------------------------------------------------------



Section 13.12.     Waiver.

Any agreement on the part of a Party to any extension or waiver of any provision
of this Agreement will be valid only if set forth in an instrument in writing
signed on behalf of such Party.  A waiver by a Party of the performance of any
covenant, agreement, obligation, condition, representation or warranty will not
be construed as a waiver of any other covenant, agreement, obligation,
condition, representation or warranty. A waiver by a Party of a condition to
Closing will not be considered as a waiver of any rights to indemnification that
may be claimed by such Party with respect to the matters relating to such waived
condition.  A waiver by any Party of the performance of any act will not
constitute a waiver of the performance of any other act or an identical act
required to be performed at a later time.

Section 13.13.     Integration.

This Agreement and the documents executed pursuant to this Agreement supersede
all negotiations, agreements and understandings (both written and oral) among
the Parties with respect to the subject matter of this Agreement, including,
without limitation, the Letter of Intent dated July 29, 2008 from Superfly
Parent to the Parent and countersigned by the Parent on July 31, 2008.  

Section 13.14.     Cooperation Following the Closing.

Following the Closing, each of the Parties shall deliver to the others such
further information and documents and shall execute and deliver to the others
such further instruments and agreements as the other Party shall reasonably
request to consummate or confirm the transactions provided for in this
Agreement, to accomplish the purpose of this Agreement or to assure to the other
Party the benefits of this Agreement.

Section 13.15.     Transaction Costs.

Except as provided above or as otherwise expressly provided herein, (a) the
Purchaser will pay its own fees, costs and expenses incurred in connection with
this Agreement and the transactions contemplated by this Agreement, including
the fees, costs and expenses of its financial advisors, accountants and counsel,
and (b) the Parent will pay the fees, costs and expenses of the Sellers and the
Parent incurred in connection with this Agreement and the transactions
contemplated by this Agreement, including the fees, costs and expenses of its
financial advisors, accountants and counsel, and the costs pf the audit of the
Business.

Section 13.16.     Interpretation; Construction.

(a)                     The term “Agreement” means this agreement together with
all Schedules, Annexes and Exhibits hereto, as the same may from time to time be
amended, modified, supplemented or restated in accordance with the terms
hereof.  Unless the context otherwise requires, words importing the singular
shall include the plural, and vice versa.  The use in this Agreement of the term
“including” means “including, without limitation.” The words “herein,” “hereof,”
“hereunder,” “hereby,” “hereto,” “hereinafter” and other words of similar import
refer to this Agreement as a whole, including the Schedules, Annexes and
Exhibits, as the same may from time to time be amended, modified, supplemented
or restated, and not to any particular article, section, subsection, paragraph,
subparagraph or clause contained in this Agreement.  All references to articles,
sections, subsections, clauses, paragraphs, schedules and exhibits mean such
provisions of this Agreement and the Schedules, Annexes and Exhibits attached to
this Agreement, except where otherwise stated.  The use herein of the masculine,
feminine or neuter forms shall also denote the other forms, as in each case the
context may require.  The use in this Agreement of the terms “furnished,”
“provided,” “delivered,” “made available” and similar terms refers, with respect
to the provision of information and documents to the Purchaser, in addition to
the physical delivery of such information or documents to the Purchaser, to such
information and/or documents as are made available by the Parent, the Sellers,
or any of their respective employees, consultants, advisors or attorneys.

58

--------------------------------------------------------------------------------



(b)                     The language used in this Agreement shall be deemed to
be the language chosen by the parties to express their mutual intent, and no
rule of strict construction shall be applied against any Party.

(c)                     Each of the Sellers and the Parent hereby acknowledges
and agrees that (i) it has had the opportunity to consult with its own counsel
with respect to the subject matter of this Agreement, and has read and
understands all of the provisions of this Agreement (including the Schedules and
Exhibits to this Agreement), and (ii) any assistance provided by the Purchaser
or the Purchaser’s counsel with respect to the preparation of the Schedules and
Exhibits to this Agreement shall, unconditionally, not be construed as knowledge
of any of the matters set forth therein.   

(Remainder of Page Intentionally Left Blank)











59

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Amended and Restated Asset
Purchase Agreement to be duly executed, as of the date first above written.



 

SUPERFLY PARENT

  SUPERFLY ADVERTISING, INC., A DELAWARE CORPORATION  

By: /s/ Richard J. Berman

Name: Richard J. Berman Title: Chairman of the Board  

PURCHASER

  SUPERFLY ADVERTISING, INC., AN INDIANA CORPORATION  

By: /s/ Richard J. Berman

Name: Richard J. Berman Title: Chief Executive Officer  

PARENT

  COMMERCE PLANET, INC.  

By: /s/ Anthony G. Roth

Name: Anthony G. Roth Title: President and Chief Executive Officer  

SELLERS

  LEGACY MEDIA, LLC   By: Commerce Planet, Inc., as parent corporation  

By: /s/ Anthony G. Roth

Name: Anthony G. Roth Title: President and Chief Executive Officer  








[Signature Page to Asset Purchase Agreement]

--------------------------------------------------------------------------------



  CONSUMER LOYALTY GROUP, LLC   By: Commerce Planet, Inc., as parent corporation
 

By: /s/ Anthony G. Roth

Name: Anthony G. Roth Title: President and Chief Executive Officer








[Signature Page to Asset Purchase Agreement]